Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 1 of 103

STATE COURT OF COBB COUNTY
STATE OF GEORGIA

CIVIL ACTION NUMBER 20-A-2115

$193,00 COST PAID
Lalic, Milos

 

PLAINTIFF
VS.
Pemberton Truck Lines, Inc,
Lucas, Mark A,
Cherokee Insurance Company

 

DEFENDANTS

SUMMONS
TO: PEMBERTON TRUCK LINES, INC.

You are hereby summoned and required to file with the Clerk of said court and serve upon the
Plaintiff's attorney. whose name and address is:,

Andy J Williams
WILLIAMS ELLEBY
3480 Acworth Due West Rd
Suite 610

Kennesaw, Geargia 30144

an answer to the complaint which is herewith served upon you, within 30 days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by
default will be taken against you for the relief demanded in the complaint.

This 2nd day of July, 2020.
Clerk of State Court

peters, .
COs bie
teh: Lipa, *
s of vie ve Nig
7 we
8S, LS, Ae | Vu
: }3 Angle T. Davis, Clerk of State Court

Cobb County, Georgia

   

ty, Pe
“Haya

12 East Park Square, Marietta, Georgia 30090-9630

(770) $28-1220 Building B, First Floor-Civil Division Page I of |

EXHIBIT

_b-!

tabbies"
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 2 of 103

STATE COURT OF COBB COUNTY
STATE OF GEORGIA

CIVIL ACTION NUMBER 20-A-2115

$198.00 COST PAID
Lalic, Milos

 

PLAINTIFF
VS.
Pemberton Truck Lines, Inc.
Lucas, Mark A.
Cherokee Insurance Company

 

DEFENDANTS

SUMMONS
TO: LUCAS, MARK A.

You are hereby summoned and required to file with the Clerk of said court and serve upon the
Plaintiff's attorney, whose name and address is:

Andy J Williams
WILLIAMS ELLEBY
3450 Acworth Due West Rd
Suite 610

Kennesaw, Georgia 30144

an answer to the complaint which is herewith served upon you, within 30 days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by
default will be taken against you for the relief demanded in the complaint.

This 2nd day of July, 2020.

 

  

Clerk of State Court
AEE
SUC0BB Cg, ‘
Sh OE stentietinn, Ge 5
= A ae te, “ys =
Fos “eth,
23 aS Vangie T. Davis, Clerk of State Court
oat fas i
ED, xs Cobb County, Georgia
% lipo cy a =
ey, oyu s
ty ~
“Cte ww

12 East Park Square, Marietta, Georgia 30090-9630

(770) 528-1220 Building B, First Floor-Civil Division Bagel (of 1
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 3 of 103

STATE COURT OF COBB COUNTY
STATE OF GEORGIA

CIVIL ACTION NUMBER 20-A-2115

$198.00 COST PAID
Lalic, Milos

 

PLAINTIFF

VS.
Pemberton Truck Lines, Inc.
Lucas, Mark A.
Cherokee Insurance Company

 

DEFENDANTS

SUMMONS
TO: CHEROKEE INSURANCE COMPANY

You are hereby summoned and required to file with the Clerk of said court and serve upon the
Plaintiff's attorney, whose name and address is:

Andy J Williams
WILLIAMS ELLEBY
3450 Acworth Due West Rd
Suite 610

Kennesaw, Georgia 30144

an answer to the complaint which is herewith served upon you, within 30 days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by
default will be taken against you for the relief demanded in the complaint.

This 2nd day of July, 2020.

 

 

Clerk of State Court
wl MIT yy ‘
wt : COBB Chm . ag
> x nl by Yay
a a oA %
4 me Ns
Ms ; :
Le AA 2S: VAngie T. Davis, Clerk of State Court
a Ss Cobb County, Georgia
4, ss

’ x
“Haw

12 East Park Square, Marietta, Georgia 30090-9630 Pave 1 of 1
(770) 528-1220 Building B, First Floor-Civil Division 8
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 4 of 103

|

@ EFILED IN OFFICE

 

CLERK OF STATE COURT
COBB COUNTY, GEORGIA
20-A-2115
IN THE STATE COURT OF COBB COUNTY
STATE OF GEORGIA JUL a1, 2020 05:05 PM
ingle ¥ Davin, Core of Sinis oun
MILOS LALIC, ) el
)
Plaintife, )
} CIVIL ACTION FILE
v. ) NO.
)
PEMBERTON TRUCK LINES, INC., )
MARK A. LUCAS, and CHEROKEE )
INSURANCE COMPANY, )
)
Defendants, )
COMPLAINT

COMES NOW Plaintiff in the above-styled action and files this Complaint showing the
Court as follows:
iF
Plaintiff Milos Lalic is an adult citizen of’ the State of Georgia.
2.

Defendant Pemberton Truck Lines, Inc. (hereinafter referred to as “Defendant(s)” or
“Pemberton Truck Lines”), is a foreign corporation incorporated pursuant to the laws of the State
of Tennessee. Defendant Pemberton is subject to the jurisdiction of this Court pursuant O.C.G.A.
§ 9-10-91 and may be served upon its registered agent James Pernberton located at 2530 Mitchell

St, Knoxville, Tennessee 37917, which also scrvcs as its principal place of business.

3,
Jurisdiction is proper as to Defendant Pemberton Truck Lines.
4,

Venue is proper as to Defendant Pemberton Truck Lines.
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 5 of 103

5.

Defendant Pemberton Truck Lines has been properly served with the Summons and
Complaint in this action.

6.

Defendant Mark A. Lucas (hereinafter referred to as “Defendant(s)” or “Lucas”) is an
individual residing in Tennessee is subject to jurisdiction pursuant to O.C.G.A. § 9-1 0-91.
Defendant Lucas may be served at his residence located at 143 Golfcrest Lane, Oak Ridge,
Tennessee 37830.

7.

Jurisdiction is proper as to Defendant Lucas.

8.

Venue is proper as to Defendant Lucas.

9,

Defendant Lucas has been properly served with the Summons and Complaint in this
action.

10.

At the time of the wreck, Defendant Cherokee Insyrance Company (hereinafter referred
to as “Defendant(s)” or “Cherokee Insurance”), provided at least one policy of liability insurance
on behalf of Defendant Pemberton Truck Lines, a common carrier for hire, the same being policy
of insurance number CA180013. Said policy was in effect on July 27, 2018. Defendant Cherokee
Insurance Company is subject to suit by direct action pursuant to O.C.G.A. §§ 40-1-112 and 40-
2-140, Defendant Cherokee Insurance is a foreign corporation incorporated pursuant to the laws
of the State of Michigan. Defendant Cherokee Insurance is subject to the jurisdiction of this

-2-
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 6 of 103

Court pursuant to 0.C.G.A. § 9-10-91 and may be served at its principal place of business
located at 34200 Mound Road, Sterling Heights, Michigan 48310-6613 c/o Mark Dadabbo,

President.

It.

Jurisdiction is proper as to Defendant Cherokee Insurance.
12.

Venue is proper as to Defendant Cherokee Insurance.
13.

Defendant Cherokee Insurance has been properly served with the Summons and
Complaint in this action.

14.

On July 27, 2018, Defendant Lucas was driving Defendant Pemberton Truck Lines’
tractor-trailer on Interstate 75 near Wade Green Road when he negligently rear-ended Plaintiff
causing a collision.

15,

The subject collision occurred in Acworth, Cobb County, Georgia. Venue is proper
pursuant to O.C.G.A. § 40-12-3.

16,

At the time of the collision, Defendant Lucas was operating a tractor trailer that was
owned by Defendant Pemberton Truck Lines while in the course and scope of his employment

with Defendant Pemberton Truck Lines.
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 7 of 103

17.

Defendant Lucas’s negligence included, but is not limited to negligently traveling at an
excessive speed under the circumstances, negligently failing to maintain his vehicle under proper
control, negligently failing to keep a proper lookout, following too closely, and any other acts of
negligence that may be proven at trial.

18,

At the time of the subject collision and all relevant times, Defendant Lucas was acting at
the direction and under the control of Defendant Pemberton Truck Lines, was an agent and
employee of Defendant Pemberton Truck Lines, operating Defendant Pemberton Truck Lines’
vehicle in the course and scope of his employment with Defendant Pemberton Truck Lines, and
with Defendant Pemberton Truck Lines’ permission. Defendant Pemberton Truck Lines is liable
for the actions of Defendant Lucas under theories of Respondeat Superior, vicarious liability,
and agency principles.

19.
At all times mentioried herein, Plaintiff acted with reasonable care under the conditions
and circumstances then existing.
20.
Plaintiff was not in any way negligent and is totally free of any fault.
21.

Defendant Lucas’ actions constituted negligence in operating the tractor-trailer contrary to

the reasonable and safe conditions and circumstances then existing, resulting in Defendant Lucas

losing control of his tractor-trailer which caused the subject wreck.
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 8 of 103

22.,

Defendant Lucas’ actions constituted negligence in operating the tractor-trailer contrary
to safe driving practices.

23.

All Defendants were negligent in failing to adhere to routine and common industry
standards regarding operation of the tractor-trailer at issue, including negligently failing to take
appropriate precautionary measures and procedures to prevent injuries to others, including
Plaintiff.

24.

Because Defendants had knowledge of, or in the exercise of reasonable care should have
had knowledge of the negligence discussed herein and the dangerous condition(s) created by
their actions, Defendants are liable for the negligent supervision, hiring, training, and retention of
their management, agents and employees and the entrustment of said tractor-trailer to said
management, agents and employees, including Defendant Lucas.

25.

Defendant Pemberton Truck Lines was negligent in failing to promulgate and enforce
company policies, procedures and rules for the protection of the public, including but not limited
to Plaintiff,

26.

Defendant Pemberton Truck Lines is an interstate motor carrier for hire.
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 9 of 103

27.

Defendants failed to adhere to pertinent aspects of Georgia motor vehicle laws and
regulations, Georgia motor carrier regulations, and all applicable Federal motor carrier
regulations which caused or contributed to the subject collision.

28.

Defendant Lucas’ actions constituted negligence by engaging in a driving manner that was
ill-timed and improper, causing danger, injuries, damages, losses, physical pain, and distress to
Plaintiff.

29.

Defendant Cherokee Insurance is subject to a direct action as the insurer of one or more of

its co-defendants pursuant to O.C.G.A. §§ 40-1-112 and 40-2-140.
30.

Pursuant to the terms and conditions of its policy of insurance and applicable Georgia
law, Defendant Cherokee Insurance is liable to Plaintiff and responsible for payment of damages
incurred by Plaintiff as a result of the negligent acts of its co-Defendants,

31,

Plaintiff sustained injuries and damages, which were directly and proximately caused by

the negligence and recklessness of one or more Defendants.
32.

But for the negligence of one or more Defendants, Plaintiff would not have suffered

physical injury, pain, mental and psychological suffering, inconvenience, and other injuries as

proven at the trial of this matter.
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 10 of 103

33.

Each of the forgoing acts and omissions constitute an independent act of negligence on
the part of one or more Defendants and one or more of said acts were the proximate causes of the
injuries and damages sustained by the Plaintiff. Defendants are liable for Plaintiff s injuries
sustained, pain and suffering, lost wages, diminished capacity to labor, cost of treatment, and all
other elements of damages allowed under the laws of the State of Georgia. One or more
Defendants are liable to Plaintiff directly, as well as under theories of respondent superior and
agency principles.

34,

As a result of Defendants’ negligence, Plaintiff has incurred reasonable, necessary, and
continuing medical expenses for the treatment of his injuries in an amount likely exceeding
$180,000.00.

35.

Plaintiff is entitled to recover for the injuries and pain and suffering sustained, and all
other elements of damages allowed under Georgia law, including but not limited to all
compensatory, general, special, incidental, consequential, and/or other damages permitted,
Plaintiff states his intention to seek all compensatory, special, economic, consequential, general,
punitive, and all other damages permissible under Georgia Law, including, but not limited to:

a) Personal injuries;

b) Past, present, and future pain and suffering;

c) Disability;

d) Loss of the capacity for the enjoyment of life;

e) Incidental expenses;
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 11 of 103

f) Loss of earning capacity;

g) Past, present, and future medical expenses exceeding $180,000.00;

h) Lost wages;

i) Permanent injuries; and

Jj) Consequential damages to be proven at trial.

36.

Plaintiff is entitled to an award of punitive damages from Defendants because the actions
of the Defendants and/or their agents and employees showed lack of an entire want of care which
would raise the presumption of conscious indifference to consequences. Accordingly, Plaintiff is
entitled to recover punitive damages from the Defendants, in accordance with the enlightened
conscious of an impartial jury.

37.

Plaintiff is entitled to request attorney’s fees and the expenses of litigation in that the
actions on the part of the Defendants as herein above described show that the Defendants have
acted in bad faith in the transactions and dealings surrounding the herein above described
incident and the Defendants, and/or the Defendants’ agents have been stubbornly litigious and
have caused Plaintiff unnecessary expetise so as to entitle Plaintiff to the expenses of litigation
and attorney’s fees as defined by O.C.G.A. § 13-6-11,

WHEREFORE, Plaintiff prays that he has a trial by jury on all issues and for a judgment
against the Defendants for the following:

a) Medical, doctor, and rehabilitation expenses in an amount to be proven

through the evidence at the time of trial for the past, present, and future;

b) All elements of pain and suffering, for the past, present, and future;
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 12 of 103

c) All past, present, and future lost wages;

d) All general, special, compensatory, incidental, consequential, and all other permissible
damages and expenses associated with the Plaintiff's injuries and damages in an
amount which wil! be proven at the time of trial;

e) That a jury be impaneled to resolve all factual disputes; and

f) For all further losses and recovery as deemed proper by the Court.

TRIAL BY JURY IS HEREBY DEMANDED.

This 1° day of July, 2020.

WILLIAMS ELLEBY

/s/ Joel Williams
A, Joel Williams
Georgia Bar No. 365853
B. Chase Elleby
Georgia Bar No. 185666
Attorneys for Ptaintiff

3450 Acworth Due West Road

Suite 610

Kennesaw, Georgia 30144

TEL 404/389-1035

FAX 770/693-4415

joel@gatrialattorney.com

chase@gatrialattomey.com
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 13 of 103

43 EFILED IN OFFICE

CLERK OF STATE COURT
COBB COUNTY, GEORGIA
20-A-2115
IN THE STATE COURT OF COBB COUNTY
STATE OF GEORGIA JUL 01, 2020 05:05 PM
MILOS LALIC, )
)
Plaintiff, )
) CIVIL ACTION FILE
v. ) NO, __ meen
)
PEMBERTON TRUCK LINES, INC., )
MARK A. LUCAS, and CHEROKEE )
INSURANCE COMPANY, )
)
Defendants. )

PLAINTIFI’S FIRST REQUEST FOR ADMISSIONS TO DEFENDANTS.
TO; EACH DEFENDANT
Pursuant to O.C.G.A. § 9-11-36, you are hereby required to Answer, in the form provided
by law, the following Request for Admissions. Please include the text of each question/request
prior to each response, Plaintiff will do the same in response to Defendants’ discovery requests.
To facilitate this, Plaintiff will also provide an electronic copy of this discovery upon request,
1.

You have been correctly named in the present cause insofar as the legal designation of names

is concemed.
2.
You have been properly served as a party defendant.
3.
Process is sufficient with regard to you in this case.
4.

Service of process is sufficient with regard to you in this case.
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 14 of 103

5.
On July 27, 2018, Defendant Lucas was dtiving a tractor trailer on I-75 owned by
Defendant Pemberton Truck Lines, Inc,
6.
At the time of the subject collision, Defendant Lucas was operating the tractor trailer at
issue with Defendant Pemberton Truck Lines’ permission.
fe
At the time of the subject collision, Defendant Lucas was in the course and scope of his
employment with Defendant Pemberton Truck Lines.
8.
Defendant Pemberton Truck Lines is vicariously liable for Defendant Lucas’ negligence, to
the extent Defendant Lucas is found liable for Plaintiff's damages.
9.
At the time of the wreck, Defendant Pemberton Truck Lines, Inc. was a motor common
catrier.
10.
Plaintiff was not contributorily negligent in the incident at issue,
Il.
Plaintiff did nothing wrong with regard to the incident causing him injuries in this case.
12.
Defendant Cherokee Insurance Company was the insurer of Defendant Pemberton Truck
Lines at the time of the subject incident, and provided a policy of liability insurance on behalf of

Defendant Pemberton Truck Lines that was in effect on July 27, 2018.
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 15 of 103

13.

On July 27, 2018, Defendant Lucas was a permissive driver of the subject tractor-trailer
under the terms of the insurance policy CA180013 issued by Defendant Cherokee Insurance
Company.

14,

Defendant Cherokee Insurance Company is subject to a direct action as the insurer of one
or more of its co-Defendants.

This 1 day of July, 2020.

WILLIAMS ELLEBY
-és/ Joel Williams
A, Joe! Williams

Georgia Bar No. 365853
B. Chase Elleby

Georgia Bar No. 185666
Attorneys for Plaintiff
3450 Acworth Due West Road
Suite 610
Kennesaw, GA 30144

TEL 404/389-1035
FAX 770/693-4415
joel@gatrialattorney.com
chase@gatrialattorney.com
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 16 of 103

@ EFILED IN OFFICE

 

‘CLERK OF STATE COURT
COBB COUNTY, GEORGIA
20-A-2115
IN THE STATE COURT OF COBB COUNTY
STATE OF GEORGIA JUL 01, 2020 05:05 PM
ier Seas
MILOS LALIC, )
)
Plaintiff, )
) CIVIL ACTION FILE
Vv, ) NO.
)
PEMBERTON TRUCK LINES, INC., )
MARK A. LUCAS, and CHEROKEE )
INSURANCE COMPANY, )
)
Defendants. j

PLAINTIFF’S FIRST CONTINUING INTERROGATORIES TO
DEFENDANT PEMBERTON TRUCK LINES, INC.

TO: DEFENDANT PEMBERTON TRUCK LINES, INC.

Pursuant to O.C.,G.A. § 9-11-26 et seq., Plaintiff hereby requests Defendant respond
separately in writing and under oath, to the following interrogatories as provided by law, with a
copy of the responses being served upon the undersigned counsel of record for the Plaintiff at
Williams Elleby, 3450 Acworth Due West Road, Suite 610, Kennesaw, Georgia 30144,

Please include the text of each question/request prior to each response. Plaintiff will do
the same in response to Defendants’ discovery requests. To facilitate this, Plaintiff will also
provide an electronic copy of this discovery upon request.

DEFINITIONS AND INSTRUCTIONS

A. These interrogatories shall be deemed continuing to the extent permitted by O.C.G,A.
§ 9-11-26, ef seg., so as to require Defendant to serve upon all parties supplemental answers if
Defendant or defense attorneys obtain further information between the time the answers are served

and the time of trial.
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 17 of 103

B. “Document,” whether singular or plural, means documents and other tangible things
defined in the broadest sense permitted by the Georgia Civil Practice Act and shall include without
limitation originals or, if such are not available, true copies, including copies of documents,
videotapes, computer data, electronic messages/mail, and sound material.

C. “Person” means any natural person, corporation, partnership, association, governmental
entity, agency, group, organization, etc.

D. “Identify” with respect to any “person” or “place” or any reference to stating the
“identity” of any “person” or “place” means to provide the name, home address, telephone number,
business name, business address, and business telephone number, and a description of each such
person’s or place’s connection with the events in question.

E. “Identify” with respect to any “document” or any reference to stating the
“identification” of any “document” means to provide the title and date of each such document, the
name and address of the party or parties responsible for the preparation of each such document,
the name and address of the party who requested or required the preparation of the document or
on whose behalf it was prepared, the name and address of the recipient or recipients of each such
document, and the names and addresses of any and all persons who have custody or contro! of
each such document, or copies thereof.

F. These Interrogatories shall be deemed continuing and you are required to supplement
or amend any prior response if the persons or entity to whom these Interrogatories are addressed
ascertains any change, different or added fact, condition or circumstances or there be any other
witness(es) or evidence. Each Interrogatory is addressed to the personal knowledge of the
Defendant, as well as to the knowledge and information of Defendant’s attorneys, investigators,

agents, insurers, employees, and other representatives. If Defendant is unable to answer a question
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 18 of 103

completely, the question should be answered as fully as possible, When a question is directed to
Defendant or “you,” the question is also directed to each of the aforementioned persons.

G. You are requested not to respond to Interrogatories by referring to the responses to
other Interrogatories or by adoption, since some of the Interrogatories may be introduced into
evidence and should be, for this purpose, complete in themselves.

INTERROGATORIES
1,

Identify the persons or entities who owned or controlled the subject tractor and trailer at the
time of this wreck. If ownership or control changed at any time since said occurrence, please identify
every subsequent person or entity.

2.

State the factual basis for your assertions, if any, that this Court lacks jurisdiction or venue
over Defendant(s), that there has been an insufficiency of process of service of Plaintiff's
Complaint, and/or that there has been an insufficiency of service of process upon the Defendant(s).

3.

State whether Defendant Lucas was acting within the course and scope of his employment
with Defendant Pemberton Truck Lines, Inc, at the time of the incident at issue. If you claim he
was not acting within the course and scope of his employment with Pemberton Truck Lines, please
detail the basis of your denial and indicate who he was working for.

4,
State the name and address of any potential party to this lawsuit, not already a party, and

state your claims and reasons for same.
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 19 of 103

5.

If the tractor and trailer involved in the subject incident belongs to or is owned by someone
other than this Defendant, explain the circumstances under which the vehicle came into the
possession of Defendant Lucas, the purpose for which the dump truck was being used, and its
destination.

6.
State specifically and in detail when, where, how and why the subject wreck took place.
7.

Give the name, address, and telephone number of all persons that to you or your
representative’s knowledge, information, or belief were eyewitnesses to the incident giving rise to
this lawsuit or have knowledge of any fact or circumstance regarding the incident giving rise to
this lawsuit.

8,

State the name, address, and employer of all persons who to your knowledge, information,
or belief have investigated any aspect of the occurrence which is the subject of this litigation, and
indicate whether or not each has made a written record of the investigation or any part thereof,

9.

State the name and address of all expert witnesses or professional consultants retained or
consulted by you or on your behalf to make an evaluation or investigation of the cause of the
occurrence giving rise to this lawsuit or the damages sustained by Plaintiff. This request includes
each expert expected to testify at trial and state the subject matter the expert is expected to testify

about, the substance of the facts and opinions to which the expert is expected to testify, and give a
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 20 of 103

summary of the grounds for each opinion. See O.C.G.A. § 9-11-26(b)(4)(A)(i). Please note that
this interrogatory applies to all expert witnesses including all practitioners of the healing arts.
10.

With regard to each statement (oral, written, recorded, court or deposition transcript, etc.)
taken from any person with knowledge relevant to this lawsuit, please state the name of each
person giving each statement, the name and address of the person or entity taking each statement,
the date each statement was taken, and the name and address of each person having possession,
custody, or control of each statement.

11.

Identify with specificity any motor vehicle accident or incident Defendant Lucas has been
involved in as a driver, either before or after the incident that is the subject matter of this litigation,
including the date, time, and place of occurrence, the name, address and telephone number of all
parties involved in said accident, the address of the investigating police department, personal
injuries, if any, claimed in such accident and a short description of how the accident occurred.

12.

State the point of origin, the destination, the reason for the trip, what was being hauled,
what the loaded vehicle weight was, and at whose request Defendant Lucas was driving the subject
tractor-trailer at the time of the incident described in Plaintiff's Complaint, as well as any other
stops on the day of the incident.

13.

If Defendant Lucas has ever been given a citation or warning for traffic offenses or a work
reprimand preceding the incident which is the subject of this lawsuit, please state the date and

place where the warning(s), citation(s) or reprimand(s) were issued and the disposition of each.
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 21 of 103

14,

Has Defendant Lucas ever had a driver’s license suspended, canceled, revoked, or contain
any restrictions of any sort in the past, at the time of the incident, or after the incident forming the
basis of Plaintiff's Complaint? If yes, provide the details regarding the suspension, cancellation,
revocation, or restrictions to said driver’s license.

15.
State the factual basis for each defense that you assert in this action.
16.

Identify each and every negligent act or omission of Plaintiff you claim caused or
contributed to the collision, including each witness. Identify each fact or document you rely on,
as well as any violation of statute, regulation, law or rule.

17.

For the date of the incident that is the subject of this lawsuit, state the times in which
Defendant Lucas went to work and the times he quit work on that date, and on each of the previous
seven (7) days.

18.

For each insurance agreement that may be liable to satisfy part or all of a judgment which
may be entered in this action or to indemnify or reimburse you for payments made to satisfy this
judgment, please state the name and address of each insurer, the amount of coverage available to
satisfy such a judgment, and any conditions upon which the insurer has purported to reserve its

rights to decline coverage.
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 22 of 103

19.

Identify all policies and procedures in effect to supervise and regulate drivers of Defendant

Pemberton Truck Lines’ vehicles to determine their ability to safely operate and maintain such

vehicles.

20.

Did you make a determination as to whether this incident was preventable by or chargeable

to anyone? If so, please state your determination and the reasons therefore.

21.

Do you know of any test(s), experiment(s), or accident reconstruction(s) which in any way

illustrate or demonstrate either the manner of the occurrence or any contributing cause of the

occurrence? If so, state the full name, address, and telephone numbers of any person performing

such test(s), experiment(s), or reconstruction(s), and provide a summary of any findings.

22.

If you, your attorney, your insurance carrier, or anyone acting on your or their behalf, have

or know of any photographs, motion pictures, maps, drawings, diagrams, measurements, surveys

or other descriptions concerning the events and happenings alleged in the Complaint, scene of the

accident, the area, or persons, or vehicles involved made either before, after or at the time of the

event in question, as to each such item, state:
a) what each such item purports to show, illustrate or represent;
b) the date it was made or taken; and

c) the names and address of the person having custody of such item.
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 23 of 103

23.

Detail each and every arrangement or agreement between Defendant Pemberton Truck
Lines and Defendant Lucas or any other individual or entity under which Defendant Lucas was
performing services at the time of the subject incident,

24,

State the date and time of each and every inspection of Defendant Pemberton Truck Lines’
tractor and trailer at issue prior to the subject incident. For each inspection, detail how the
inspection was performed, identify who was present, and the results of the inspection.

25,

State whether a pre-trip inspection was conducted on the subject tractor-trailer prior to the
collision which forms the basis of Plaintiff's lawsuit. Ifso, state the date and time of the inspection,
identify all documents prepared during such inspection, the location of those documents, and
identify all persons with knowledge of such inspection.

26.

Provide the present location of the tractor-trailer involved in this incident, state whether
either have been altered or repaired following the incident, and identify the nature of the alteration
or repairs, the person or entity who made such alterations or repairs, and any documentation
regarding such alteration or repairs,

27.

State whether Defendant Lucas received any verbal or written disciplinary action as a result

of the incident at issue, and if so, please state the nature of the discipline, identify all persons with

knowledge of the disciplinary action, and the result of such action.
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 24 of 103

28.

Identify and describe any event or data recording devices on the subject tractor-trailer
including any data or reports downloaded from such devices following this incident. This includes
GPS, crash data recorders, governors, Qualcomm or similar messaging or tracking systems.

29.

State the names and addresses of the following officers and employees of this Defendant,
as of the date of the subject wreck and at present:

(a) Safety and/or Compliance Director(s);

(b) Personnel Director;

(c) all persons who have investigated the subject collision or discussed the subject collision

with Defendant Lucas, driver of the truck involved in this incident;

(d) all persons who have (at present) or had (at the time of the collision) direct supervisory
or managerial responsibility for Defendant Lucas or the tractor-trailer he was operating
and/or trip he was on;

{e) Person(s) responsible for the inspection, maintenance, and repair of the tractor and
trailer at issue in this case;

(f) Person(s) responsible for training employees/drivers, including Defendant Lucas; and

(g) Person(s) resporisible for hiring Defendant Lucas and authorizing him to drive for
Defendant Pemberton Truck Lines.

30.

Describe the nature and scope of Defendant Pemberton Truck Lines’ business operations,

including whether Defendant Pemberton Truck Lines is an intrastate and/or interstate motor

carrier; the identities of any business subsidiary, parent or related entities; and the geographic and
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 25 of 103

subject matter scope of its business operations. Include the DOT numbers or similar information
for any registered carriers listed in response to this interrogatory.
31.

State whether or not there was any mechanical defect with the subject tractor-trailer at the
time of the subject wreck. Ifso, please identify such defect and state whether and how you contend
that this defect contributed to the cause of this wreck.

32.

Identify specifically any mobile communication devices onboard the tractor-trailer or in
possession of Defendant Lucas on the date of the subject incident, including type of device,
provider, account holder, phone number, purpose/functionality, and who provided or paid for each
device.

33,

If you have ever been a Defendant in a lawsuit involving personal injuries, identify the
person(s) involved, give the style and number of the case, the nature of the litigation, and the court
before which the suit was filed.

34,

Was Defendant Lucas given a drug and/or alcohol test following the collision at issue? Tf
so, identify the facility or agency that performed the testing, the results of such testing, and identify
all documents generated therefrom.

35.

Did you perform an investigation regarding the incident referred to in the Complaint? If

there was an investigation made of the incident that forms the basis of this suit, please state whether

you conducted such investigation in anticipation of litigation, and if so, state each fact of which
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 26 of 103

you were aware of at the time of the investigation that caused you to believe that you were
conducting the investigation in anticipation of litigation. Please state the date(s) of the
investigation and identify all documents associated with said investigation.

36,

State whether Defendant Lucas is still employed by you. If he is not, please explain why
he no longer works for you.

37.

Did the tractor-trailer involved in this case have a dash camera installed on the day of the
incident? If so, please identify all steps taken by you to preserve the video footage from the incident
involved in this case.

38.

Identify the persons who have attempted to survey or observe Plaintiff at any time after the
collision forming the basis of Plaintiff's complaint, and state whether any video tapes, pictures or
reports were taken or made regarding such surveillance, the date(s) the surveillance was conducted,
and the person who conducted the surveillance or observation. (NOTE: This Interrogatory is broad
and seeks to discover all post-collision surveillance even if such attempts were unsuccessful.)

39.

Is there any agreement between you and any other Defendant named in this lawsuit to
cooperate, share information, documents, expenses or otherwise assist one another in the defense
of this lawsuit? If so, identify each such agreement, identify all parties to it, describe the terms of

such agreement, and identify every document evidencing or referring to such agreement.
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 27 of 103

40,

Identify and describe any obligation (1) you may have to provide a defense to any other
party to the Plaintiff's claims asserted in this lawsuit, and (2) any other person may have to provide
you with a defense to the Plaintiffs claims asserted in this lawsuit, and give the following
information for each:

a. Identify every person who claims to have knowledge of any of such obligation, and
identify what each person identified claims to know.
b. Identify each document and thing that relates to such obligatian.
41.

Is there any agreement that may impose an obligation on you to pay indemnity or
contribution to any other person or that may impose an obligation on any other person to pay
indemnity or contribution to you, as a result of the Plaintiff's claims asserted in this lawsuit? If
so, give the following information:

(a) Identify each such agreement;

(b) Identify all parties to the agreement;

(c) State the terms of such agreement;

(d) Identify every person who claims to have knowledge of such agreement and what

each person claims to know; and

(e) Identify every document evidencing or referring to such agreement.

42.

Identify any and all correspondence you have received in the previous five years from any

governmental law enforcement authority or regulatory organization concerning safety issues,

unsafe driving, citations, alleged and actual regulation violations, and inspections.
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 28 of 103

This 1" day of July, 2020.

3450 Acworth Due West Road
Suite 610

Kennesaw, Georgia 30144
TEL 404/389-1035

FAX 770/693-4415
joel@gatrialattorney.com
chase@gatrialattomey.com

WILLIAMS ELLEBY

/sf Soe! Williams

A, Joel Williams
Georgia Bar No. 365853
B. Chase Elleby

Georgia Bar No. 185666
Attorneys for Plaintiff
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 29 of 103

@ EFILED IN OFFICE
CLERK OF STATE COURT
COBB COUNTY, GEORGIA

20-A-2115
IN THE STATE COURT OF COBB COUNTY
STATE OF GEORGIA Ub 01, 4 08:05 PM

MILOS LALIC,

Plaintiff,
CIVIL ACTION FILE

v. NO.

PEMBERTON TRUCK LINES, INC,,
MARK A. LUCAS, and CHEROKEE
INSURANCE COMPANY,

Defendants,

Sem ae a Nee? Neue? ee” Nee See? See” Stee Nee”

PLAINTIFE’S FIRST CONTINUING INTERROGATORIES TO
DEFENDANT MARK A. LUCAS

TO: DEFENDANT MARK A, LUCAS

Pursuant to O.C.G.A. § 9-11-26 et seq., Plaintiff hereby requests Defendant respond
separately in writing and under oath, to the following interrogatories as provided by law, witha
copy of the responses being served upon the undersigned counsel of record for the Plaintiff at
Williams Elleby, 3450 Acworth Due West Road, Suite 610, Kennesaw, Georgia 30144,

Please include the text of each question/request prior to each response. Plaintiff will do
the same in response to Defendants’ discovery requests. To facilitate this, Plaintiff will also
provide an electronic copy of this discovery upon request.

DEFINITIONS AND INSTRUCTIONS

A. These interrogatories shall be deemed continuing to the extent permitted by 0.C.G.A.
§ 9-11-26, ef seg., so as to require Defendant to serve upon al! parties supplemental answers if
Defendant or defense attorneys obtain further information between the time the answers are served

and the time of trial.
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 30 of 103

B. “Document,” whether singular or plural, means documents and other tangible things
defined in the broadest sense permitted by the Georgia Civil Practice Act and shall include without
limitation originals or, if such are not available, true copies, including copies of documents,
videotapes, computer data, electronic messages/mail, and sound material.

C. “Person” means any natural person, corporation, partnership, association, governmental
entity, agency, group, organization, etc.

D. “Identify” with respect to any “person” or “place” or any reference to stating the
“identity” of any “person” or “place” means to provide the name, home address, telephone number,
business name, business address, and business telephone number, and a description of each such
person’s or place’s connection with the events in question.

E. “Identify” with respect to any “document” or any reference to stating the
“identification” of any “document” means to provide the title and date of each such document, the
name and address of the party or parties responsible for the preparation of each such document,
the name and address of the party who requested or required the preparation of the document or
on whose belialf it was prepared, the name and address of the recipient or recipients of each such
document, and the names and addresses of any and all persons who have custody or control of
each such document, or copies thereof.

F, These {nterrogatories shall be deemed continuing and you are required to supplement
or amend any prior response if the persons or entity to whom these Interrogatories are addressed
ascertains any change, different or added fact, condition or circumstances or there be any other
witness(es) or evidence, Each Interrogatory is addressed to the personal knowledge of the
Defendant, as well as to the knowledge and information of Defendant’s attorneys, investigators,

agents, insurers, employees, and other representatives. If Defendant is unable to answer a question
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 31 of 103

completely, the question should be answered as fully as possible. When a question is directed to
Defendant or “you,” the question is also directed to each of the aforementioned persons,

G. You are requested not to respond to Interrogatories by referring to the responses to
other Intcrrogatories or by adoption, since some of the Interrogatories may be introduced into
evidence and should be, for this purpose, complete in themselves.

INTERROGATORIES
1.

Identify the persons or entities who owned or controlled the subject tractor and trailer at the
time of this wreck. If ownership or control changed at any time since said occurrence, please identify
every subsequent person or entity.

2.

State the factual basis for your assertions, if any, that this Court lacks jurisdiction or venue
over Defendant(s), that there has been an insufficiency of process of service of Plaintiff's
Complaint, and/or that there has been an insufficiency of service of process upon the Defendant(s).

3.

State the name and address of any potential party to this lawsuit, not already a party, and
state your claims and reasons for same.

4,

If the tractor and trailer involved in the subject incident belongs to or is owned by someone
other than this Defendant, please identify the owners of the tractor-trailer at the tire of the incident

at issue in this case.
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 32 of 103

3.

Please identify the person(s) responsible for maintaining the tractor-trailer at issue in this
case,

6.

Give the name, address, and telephone number of all persons that to you or your
representative’s knowledge, information, or belief were eyewitnesses to the incident giving rise to
this lawsuit or have knowledge of any fact or circumstance regarding the incident giving rise to
this lawsuit.

7.

State the name, address, and employer of all persons who to your knowledge, information,
or belief have investigated any aspect of the occurrence which is the subject of this litigation, and
indicate whether or not each has made a written record of the investigation or any part thereof,

8.

State the name and address of all expert witnesses or professional consultants retained or
consulted by you or on your behalf to make an evaluation or investigation of the cause of the
occurrence giving rise to this lawsuit or the damages sustained by Plaintiff. This request includes
each expert expected to testify at trial and state the subject matter the expert is expected to testify
about, the substance of the facts and opinions to which the expert is expected to testify, and give a
summary of the grounds for each opinion. See O.C.G.A. § 9-1 L-26(b)(4)(A)(i). Please note that
this interrogatory applies to all expert witnesses including all practitioners of the healing arts.

9.
With regard to each statement (oral, written, recorded, court or deposition transcript, etc.)

taken from any person with knowledge relevant to this lawsuit, please state the name of each
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 33 of 103

person giving each statement, the name and address of the person or entity taking each statement,
the date each statement was taken, and the name and address of each person having possession,
custody, or control of each statement.

10.

Please identify all documents related to any and all inspections, maintenance, repairs, and
replacements that have ever been performed on the subject tractor-trailer.

11.

State the make, year, weight and model of the tractor-trailer involved in the incident, and
please identify all mechanical repairs or services to the tractor-trailer for three years preceding the
wreck at issue in this case.

12.
State the factual basis for each defense that you assert in this action.
13,

Identify each and every negligent act or omission of Plaintiff you claim caused or
contributed to the collision, including each witness. Identify each fact or document you rely on,
as well as any violation of statute, regulation, law or rule.

14,

For each insurance agreement that may be liable to satisfy part or all of a judgment which
may be entered in this action or to indemnify or reimburse you for payments made to satisfy this
judgment, please state the name and address of each insurer, the amount of coverage available to
satisfy such a judgment, and any conditions upon which the insurer has purported to reserve its

rights to decline coverage.
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 34 of 103

15.

Did you make a determination as to whether this incident was preventable by or chargeable

to anyone? Ifso, please state your determination and the reasons therefore.
16.

Do you know of any test(s), experiment(s), or accident reconstruction(s) which in any way
illustrate or demonstrate either the manner of the occurrence or any contributing cause of the
occurrence? If so, state the full name, address, and telephone numbers of any person performing
such test(s), experiment(s), or reconstruction(s), and provide a summary of any findings.

17.

Ifyou, your attorney, your insurance carrier, or anyone acting on your or their behalf, have
or know of any photographs, motion pictures, maps, drawings, diagrams, measurements, surveys
or other descriptions concerning the events and happenings alleged in the Complaint, scene of the
accident, the area, or persons, or vehicles involved made either hefore, after or at the time of the
event in question, as to each such item, state:

a) what each such item purports to show, illustrate or represent;

b) the date it was made or taken; and

c) the names and address of the person having custody of such item.

18,

Detail each and every arrangement and agreement you had with any and all other persons

and entities concerning the trip at issue in this case.
19,
State whether you are aware of any pre-trip inspection being conducted on the subject

tractor-trailer prior to the incident which forms the basis of Plaintiffs lawsuit. Ifso, state the date
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 35 of 103

and time of the inspection, identify all documents prepared during such inspection, the location of
those documents, and identify all persons with knowledge of such inspection.
20.

Provide the present location of the tractor-trailer involved in this incident, state whether
either have been altered or repaired following the incident, and identify the nature of the alteration
or repairs, the person or entity who made such alterations or repairs, and any documentation
regarding such alteration or repairs.

21,

Identify and describe any event or data recording devices on the subject tractor-trailer
including any data or reports downloaded from such devices following this incident, This includes
GPS, crash data recorders, governors, Qualcomm or similar messaging or tracking systems.

22,

State whether or not there was any mechanical defect with the subject tractor-trailer at the
time the subject wreck. If so, please identify such defect and state whether and how you contend
that this defect contributed to the cause of this wreck.

23.

If you have ever been a Defendant in a lawsuit involving personal injuries, identify the
person(s) involved, give the style and number of the case, the nature of the litigation, and the court
before which the suit was filed.

24,

Did you perform an investigation regarding the incident referred to in the Complaint? If

there was an investigation made of the incident that forms the basis of this suit, please state whether

you conducted such investigation in anticipation of litigation, and if so, state each fact of which
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 36 of 103

you were aware of at the time of the investigation that caused you to believe that you were
conducting the investigation in anticipation of litigation. Please state the date(s) of the
investigation and identify all documents associated with said investigation.

25,

Identify the persons who have attempted to survey or observe Plaintiff at any time after the
collision forming the basis of Plaintiff's complaint, and state whether any video tapes, pictures or
reports were taken or made regarding such surveillance, the date(s) the surveillance was conducted,
and the person who conducted the surveillance or observation. (NOTE: This Interrogatory is broad
and seeks to discover all post-collision surveillance even if such attempts were unsuccessful.)

26,

Is there any agreement between you and any other Defendant named in this lawsuit to
cooperate, share information, documents, expenses or otherwise assist one another in the defense
of this lawsuit? If so, identify each such agreement, identify all parties to it, describe the terms of
such agreement, and identify every document evidencing or referring to such agreement,

27.

Identify and describe any obligation (1) you may have to provide a defense to any other
party to the Plaintiff's claims asserted in this lawsuit, and (2) any other person may have to provide
you with a defense to the Plaintiff's claims asserted in this lawsuit, and give the following
information for each:

a. Identify every person who claims to have knowledge of any of such obligation, and
identify what each person identified claims to know.

b. Identify each document and thing that relates to such obligation.
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 37 of 103

28.

Is there any agreement that may impose an obligation on you to pay indemnity or
contribution to any other person or that may impose an obligation on any other person to pay
indemnity or contribution to you, as a result of the Plaintiff's claims asserted in this lawsuit? If
so, give the following information:

(a) — Identify each such agreement;

(b) _—_ Identify all parties to the agreement;

(c) State the terms of such agreement;

(d) Identify every person who claims to have knowledge of such agreement and what

each person claims to know; and

(e) Identify every document evidencing or referring to such agreement.

29.
State your full name, address, date of birth, and social security number.
30.

If you have ever pled guilty to, pled nolo contendere to, or been convicted of any crime
involving dishonesty, please identify each crime, the date of arrest, the court in which the criminal
proceeding was held, and the disposition of each charge.

3],
List your present place of employment, address, job description, and all other places of

employment during the past ten (10) years.
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 38 of 103

32.

State your educational background, including all schools, institutions, trade or professional
schools attended, the dates of attendance of each, and the degrees, certificates, or licenses obtained
at each.

33.

Please identify, including the website address, any Facebook page(s) (Facebook.com),
LinkedIn page(s) (Linkedin.com), Twitter pages (Twitter.com), or any other social media website
or other blog/website which you either created, maintain, or operate.

This 1* day of July, 2020.
WILLIAMS ELLEBY

‘sf Joel Williams
A. Joel Williams
Georgia Bar No, 365853
B. Chase Elleby
Georgia Bar No. 185666
Attomeys for Plaintiff

3450 Acworth Due West Road

Suite 610

Kennesaw, Georgia 30144

TEL 404/389-1035

FAX 770/693-4415

jocl@gatrialattormey.com

chase@gatrialattorney.com
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 39 of 103

@ EFILED IN OFFICE

CLERK OF STATE COURT
COBB COUNTY, GEORGIA
20-A-2115
IN THE STATE COURT OF COBB COUNTY
oe Chine ¥ Onda, Clute of Sinig Gout
MILOS LALIC, ) Cobb Couily, Gearyla
)
Plaintiff. )
) CIVIL ACTION FILE
Vv. ) NO.
)
PEMBERTON TRUCK LINES, INC., )
MARK A. LUCAS, and CHEROKEE )
INSURANCE COMPANY, )
)
Defendants. )

PLAINTIFF'S FIRST CONTINUING INTERROGATORIES TO
DEFENDANT CHEROKEE INSURANCE COMPANY

TO: DEFENDANT CHEROKEE INSURANCE COMPANY

Pursuant to O,C,G.A, § 9-11-26 et seq., Plaintiff hereby requests Defendant respond
separately in writing and under oath, to the following interrogatories as provided by law, with a
copy of the responses being served upon the undersigned counsel of record for the Plaintiff at
Williams Elleby, 3450 Acworth Due West Road, Suite 610, Kennesaw, Georgia 30144,

Please include the text of each question/request prior to each response. Plaintiff will do
the same in response to Defendants’ discovery requests. To facilitate this, Plaintiff will also
provide an electronic copy of this discovery upon request.

DEFINITIONS AND INSTRUCTIONS

A. These interrogatories shall be deemed continuing to the extent permitted by O.C.G.A.
§ 9-11-26, ef seg., so as to require Defendant to serve upon all parties supplemental answers if
Defendant or defense attorneys obtuin further information between the time the answers are served

and the time of trial.
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 40 of 103

B. “Document,” whether singular or plural, means documents and other tangible things
defined in the broadest sense permitted by the Georgia Civil Practice Act and shall include without
limitation originals or, if such are not available, true copies, including copies of documents,
videotapes, computer data, electronic messages/mail, and sound material.

C. “Person” means any natural person, corporation, partnership, association, governmental
entity, agency, group, organization, etc.

D. “Identify” with respect to any “person” or “place” or any reference to stating the
“identity” of any “person” or “place” means to provide the name, home address, telephone number,
business name, business address, and business telephone number, and a description of each such
person’s or place’s connection with the events in question.

E. “Identify” with respect to any “document” or any reference to stating the
“identification” of any “document” means to provide the title and date of each such document, the
name and address of the party or parties responsible for the preparation of each such document,
the name and address of the party who requested or required the preparation of the document or
on whose behalf it was prepared, the name and address of the recipient or recipients of each such
document, and the names and addresses of any and all persons who have custody or control of
each such document, or copies thereof.

F, These Interrogatories shall be deemed continuing and you are required to supplement
or amend any prior response if the persons or entity to whom these Interrogatories are addressed
ascertains any change, different or added fact, condition or circumstances or there be any other
witness(es) or evidence. Each Interrogatory is addressed to the personal knowledge of the
Defendant, as well as to the knowledge and information of Defendant’s attorneys, investigators,

agents, insurers, employees, and other representatives. If Defendant is unable to answer a question
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 41 of 103

completely, the question should be answered as fully as possible. When a question is directed to
Defendant or “you,” the question is also directed to each of the aforementioned persons.

G. You are requested not to respond to Interrogatories by referring to the responses to
other Interrogatories or by adoption, since some of the Interrogatories may be introduced into
evidence and should be, for this purpose, complete in themselves,

INTERROGATORIES
1,

Please identify any witness, statement or other document relevant to the subject occurrence,
Plaintiff's claims or any defense that is not already being identified or produced by your insured(s)
in this action.

2.

Please tist each act of negligence, contributory negligence, or comparative negligence you
contend Plaintiff or any other person did or failed to do that in any way contributed to causing the
collision that forms the basis for Plaintiff's Complaint, or any facts which may relate to these
issues, Please supply any statutory authority where applicable.

3.

State the following information concerning any and all liability insurance, including excess
or umbrella coverage or coverage by any other description, which does or may afford insurance
coverage to this Defendant’s insured for the claims made in this lawsuit:

(a) Name of each insurance company issuing policy;

(b) Applicable liability limits concerning each policy;

(c) Names of all persons and/or companies insured under each policy;

(d) Policy number of each policy;
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 42 of 103

(e) Whether the defense of this action has been tendered to any such insurer;
(f) Whether defense and liability/coverage have been accepted; and
() Any reservation(s) of rights and specific basis for same.

A,

Please identify the following individuals as of the date of the occurrence and at present:

(a) Person(s) responsible for approving Defendant Lucas as a driver for purposes of

coverage; and

(b) Person(s) responsible for underwriting Defendant Pemberton Truck Lines and its

driver’s safety records including Defendant Lucas.
5.

Please state whether this Defendant, its agents, or its representative obtained or obtains
information, from any private source or governmental agency, about the driving history, driving
violations, criminal violations, motor vehicle record, or other driving qualifications of the persons
this Defendant's insured hires or allows to drive trucks. If so, please state, by job title, to which
employees this inquiry applies, from whom this information is obtained (including, but not limited
to any governmental agency or entity), and exactly what information is obtained or, as a matter of
policy, sought to be obtained. Also, please state the same as to each person through which such
information was requested or obtained concerning the driver involved in the subject occurrence
and the dates upon which such information was obtained concerning the driver operating the truck
involved in the subject occurrence.

6.
Identify each document which supports or otherwise relates to your responses to any of

these Interrogatories or to any of your contentions asserted in your answer to Plaintiffs Complaint,
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 43 of 103

stating as to each such document the contention which it supports or to which it otherwise relates,
except that you need not identify documents already produced by your insured(s) in this action.
7,

To the extent your response to any of Plaintiff's First Requests for Admissions was
anything other than an unqualified admission, please explain in detail the basis for such failure to
admit, including identification of documents supporting such failure to admit.

This 1" day of July, 2020.

WILLIAMS ELLEBY

/s/ Joel Williams
A. Joel Williams
Georgia Bar No. 365853
B. Chase Elleby
Georgia Bar No. 185666
Attorneys for Plaintiff

3450 Acworth Dus West Road

Suite 610

Kennesaw, Georgia 30144

TEL 404/389-1035

FAX 770/693-4415

joel@gatrialattorney.com

chase@gatrialattorney.com
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 44 of 103

& EFILED IN OFFICE

CLERK OF STATE COURT
COBB COUNTY, GEORGIA
IN THE STATE COURT OF COBB COUNTY 20-A-2115
STATE OF GEORGIA
JUL 01, 2020 06:05 PM
MILOS LALIC, ) L, 4 kn
Plaintiff, )
) CIVIL ACTION FILE
v. ) NO.
)
PEMBERTON TRUCK LINES, INC., )
MARK A. LUCAS, and CHEROKEE )
INSURANCE COMPANY, )
)
Defendants.

PLAINTIFF'S FIRST REQUEST FOR PRODUCTION OF
DOCUMENTS AND THINGS TO DEFENDANTS

TO: EACH DEFENDANT

Pursuant to O.C.G.A. § 9-11-34, Plaintiff hereby requests that Defendants respond
separately in writing and under oath as provided by law, with a copy of the responses, documents,
and things being served upon the undersigned counsel of record for Plaintiff at Williams Elleby,
3450 Acworth Due West Road, Suite 610, Kennesaw, Georgia 30144. Please include the text of
each question/request prior to each response. Plaintiff will do the same in response to Defendants’
discovery requests. To facilitate this, Plaintiff will also provide an electronic copy of this
discovery upon request.

DEFINITIONS AND INSTRUCTIONS

A. This request for production of documents and notice to produce shall be deemed
continuing to the extent permitted by O.C.G.A. § 9-11-26, et seq,, and O.C.G.A. § 24-10-26, ef
seq., 80 as to require Defendant to serve or produce upon all parties supplemental answers or

documents if Defendant or its attorneys obtain further information between the time the answers
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 45 of 103

are served and the time of trial. Plaintiffalso requests that Defendant produce the originals of each
document at trial and any deposition of Defendant or its agents or employees.

B. Each Request is addressed to the personal knowledge of the Defendant, as well as to
the knowledge and information of Defendant’s attorneys, investigators, agents, employees, and
other representatives. If Defendant is unable to comply with a Request completely, the Request
should be produced as fully as possible. When a Request is directed to Defendant, the Request is
also directed to the aforementioned persons. These Requests shall he deemed continuing, and you
are under a duty to seasonably supplement or amend a prior response.

C. “Person” means any natural person, corporation, partnership, association,
governmental entity, agency, group, organization, etc.

D. [farequested cient is no longer in your possession, custody or control, please
identify the document with specificity. If no such information exists to comply with a particular
Request, please state that fact. Failure to state that fact will, when that fact is proven, result in an
abusive litigation claim.

E. If you object to part of a request, please identify any documents withheld. If you
object to the scope or time period of the request, please answer the request for the scope or time
period you believe is appropriate.

F. If work product or privilege is claimed as to any document or any information
responsive to these requests, please identify the information or document(s) to which a privilege
is claimed with such particularity and in such a manner that the Court, and not defense counsel
unilaterally, may determine whether the document or information is indeed entitled to privileged
status, To support a claim of privilege, for each responsive document to which a privilege is

claimed, provide a privilege log setting forth a general description of the document, the author of
Case 1:20-cv-03188-LMM Document 1-1 . Filed 07/31/20 Page 46 of 103

the document, the recipients of the document (including ‘“‘cc’s”), the date the document was
prepared, and the privilege claimed.
REQUEST FOR PRODUCTION
Each Defendant is requested to produce and identify each of the following:
1,

All accident reports, documents, photographs, charts, diagrams, video, and other
illustrations of any person, place, or thing involved in this lawsuit including but not limited to the
scene of the incident where the incident is alleged to have occurred, any instrumentality alleged to
have caused the alleged damages, damaged parts of any vehicle or equipment, and any other
relevant event or thing which is the subject of this Complaint. If digital copies of photographs are
available, please produce the digital photos.

2.

Copies of any and all statements, whether recorded, oral, or otherwise, related in any way
to the subject wreck in your contro! or obtained on your behalf, including but not limited to any
statements made by Plaintiff to any Defendants or their agents,

3.

All documents evidencing, reflecting, relating to, or constituting any communication
between Defendants and Plaintiff or any third person or entity relating to the incident or matters
involved in this lawsuit, including without limitation all correspondence, letters, notes, tapes,
memoranda, and any other evidence of communications that in any way relates to this incident.

4.

Copies of the entire file, bills, al) reports, memoranda or notes ftom any expert who has

investigated any aspect or element of the subject incident or who you intend to call as 4 witness.

5.
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 47 of 103

The complete personnel file of Defendant Lucas including his driver qualification file.
6,

All maintenance and repair records on the tractor and trailer involved in this incident,
including the vehicle maintenance file and all documents created as a result of the incident in
question. (This request also includes all documents, purchase invoices, repair estimates, previous
damage, repair or maintenance documents, appraisals, property damage reports, daily vehicle
condition report or inspection report, or any tangible evidence pertaining to the upkeep of the
tractor and trailer involved in the occurrence which is the subject matter of this civil action.)

7.

Each document submitted by you or received from the police, the Federal Motor Carrier
Safety Administration, the Department of Transportation, or any other governmental entity in the
past 5 years.

8,

Any inspection records and all policies or procedures regarding the inspection and
maintenance of the subject tractor and trailer.

9.

Any and all documents required to be maintained by the FMCSA, DOT/CEFR regulations,
or any state’s motor vehicle laws, as it relates to the tractor-trailer at issue.

10.

Copies of all company policies and procedures pertaining to the operation of tractor trailers
and any policies and procedures that in any way apply to, cover, or govern Defendant Lucas’
employment.

11,
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 48 of 103

Copies of all work orders, invoices, bills of lading, daily loads, and/or work reports for July

27, 2018, as it relates to the drivers, Defendants, or trip which is the subject of this incident.
12.

All documents that you receive in response to your Requests for Production of Documents
to nonparties.

13.

The certificate of title and/or other proof of ownership for the subject tractor and trailer or
dump truck involved in the incident forming the basis of Plaintiff's Complaint,

14,

Copies of all pre-trip inspection reports for the subject tractor-trailer for the months of June
2018 and July 2018.

15.

A copy of Defendant Lucas’ cell phone records and bills which reflects any calls and text
messages made or received on July 26, 2018 and July 27, 2018.

16,

Any and all documents generated or downloaded from any black box, Qualcomm,

computer, or other electronic recording device on the tractor trailer at issue.
17.

The original or a certified true and accurate copy of the declaration sheet or coverage page
and all applicable insurance policies that may provide coverage or benefits to the parties in
connection with this occurrence.

18.
Each document submitted by you or received from the police or any other entity

investigating this incident.
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 49 of 103

19,

Any document (receipts, credit card statement, bank statement, etc.) reflecting alcohol
and/or drugs (prescription or otherwise) purchased or consumed by Defendant Lucas in the 24
hours preceding the subject incident.

20.
Copies of all post collision drug and alcohol testing performed on Defendant Lucas,
21.

Preserve and produce any documents and records reflecting any text messages, social
media posts, tweets, or similar communications Defendant Lucas sent or received the day of the
subject incident.

22.
Please produce a copy of Defendant Lucas’ driver’s license.
23.

Please produce any and all damage appraisals and repair invoices, regardless of whether

repairs were actually made, for the tractor and trailer involved in the incident at issue.
24.

Please produce any and all documents that support your allegations, if any, that this Court
lacks jurisdiction over you, that there has been insufficiency of process of service of Plaintiff’s
Complaint, and/or that there has been an insufficiency of service of process upon you.

25.
Please gather and produce all emails relating to or referencing, or in any way relevant, to

any of the facts, people, witnesses, liability, damages, or other matters in any way related or
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 50 of 103

pertaining to the incident at issue in this case. This request does not seek any email
communications between the Defendants and their attorneys. If you refuse to produce the emails
requested, please provide a privilege log identifying all such emails sufficient for the parties to file
a motion to compel or request in camera inspection, if needed.

26.

Please produce Defendant Lucas’ complete employment file, including, but not limited to,
all employment applications, resumes, paystubs, tax election forms, and W-2s.

27,

Any and all documents in any way pertaining to Defendant Lucas reflecting or regarding
his driver log books, driver’s qualification file, personnel file, drug or alcoho! tests, driver trip
reports, driver trip envelopes, incidents reports for this incident and any other collisions involving
Defendant Lucas, his driving history, drug tests, hours of service, record of duty status, orders for
the trip at issue in this case, hours of service for the preceding two weeks prior to the subject wreok,
and documents regarding the operation of Defendants’ equipment.

28.

Copies of all work orders, daily loads and/or work reports for July 26, 2018 and July 27,

2018, as it relates to the driver, tractor-trailer, or trip which is the subject of this incident.
29,

Please provide all contract agreements or documents of any nature entered into between
any Defendants.

30.

Please produce any interchange agreements regarding the tractor or trailer involved in this
collision related to the trip at issue in this case.

31.
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 51 of 103

Please produce a copy of your carrier profile maintained in the Motor Carrier Management
Information System.

32.

Please provide copies of all documents showing your BASIC measurements at any time in
the three years before the wreck that is the subject of this lawsuit through one year after.

33.

Please provide copies of all documents and communications demonstrating that you ever
took issue with any BASIC measurement or sought to have any data underlying any BASIC
measurement corrected.

34.

Please provide copies of all communications of any kind related to any CSA intervention

in the three years before the wreck that is the subject of this lawsuit through one year after.
35.

Please provide copies of all documents and data of any kind that you ever received through

the pre-employment screening program regarding Defendant Lucas.
36.

Please provide copies of the electronic on-board recorder’s log trail for the drivers’ logs,
showing the date of each entry in the recorder and the date of each change to the entry, for all
logs produced for Defendant Lucas.

37,

Identify and produce any and all documents related to Defendant Lucas’ daily logs for the
day of the collision, and the one-month period preceding the collision, together with all material
required by 49 C.F.R. §§ 396.8 and 395,15.

38,
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 52 of 103

Please produce the collision register maintained by you for the one year preceding this
collision.

39,

Please produce all pre-trip inspection reports and the post-trip inspection reports completed
for the trip involved in this Jawsuit.

40.

Please produce or make available for inspection the tractor and trailer at issue in this
litigation.

41,

Please provide each and every inspection report for the vehicles and trailer at issue prior to
the subject incident.

42.

Please provide any and all applications you submitted for liability insurance that covers the
incident at issue in this case.

43,

Please produced all video and photographs you have depicting Plaintiff that were taken at
any time after July 27, 2018,

44.

Please produce any and all agreements between you and any other Defendant named in this
lawsuit to cooperate, share information, documents, expenses or otherwise assist one another in
the defense of this lawsuit.

45.
Please produce any and all correspondence you received in the previous five years from

any governmental law enforcement authority or regulatory organization concerning tractor or
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 53 of 103

trailer safety issues, unsafe driving, citations, alleged and actual regulation violations, and

inspections.

This 1* day of July, 2020.

3450 Acworth Due West Road
Suite 610

Kennesaw, Georgia 30144
TEL 404/389-1035

FAX 770/693-4415
joel@gatrialattorney.com
chase@gatrialattorney.com

10

WILLIAMS ELLEBY

(si Joo! Williams

A. Joe) Williams
Georgia Bar No, 365853
B, Chase Elleby
Georgia Bar No. 185666
Attorneys for Plaintiff
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 54 of 103

#6 EFILED IN OFFICE
CLERK OF STATE COURT
COBB COUNTY, GEORGIA

20-A-2115
IN THE STATE COURT OF COBB COUNTY
STATE OF GEORGIA JUL 10, 2020 05:09 PM

Uni Mow

fangia T. Davis, Clerk of State Gourt
Cobb County, Georgia

MILOS LALIC,

Plaintiff,
CIVIL ACTION FILE
V. NO. 20-A-2115
PEMBERTON TRUCK LINES, INC.,
MARK A. LUCAS, and CHEROKEE
INSURANCE COMPANY,

Defendants.
NOTICE OF FILING SHERIFF'S ENTRY OF SERVICE

COMES NOW Plaintiff in the above-styled case, and files the Sheriff's Entry of Service
served upon Pemberton Truck Lines, Inc., attached hereto and incorporated herein.

The Clerk’s docket should reflect that Pemberton Truck Lines, Inc. was served with a
Summons, Complaint, Plaintiffs First Requests for Admission to Defendants, Plaintiffs First
Continuing Interrogatories to Defendant Pemberton Truck Lines, Inc., Plaintiffs First
Continuing Interrogatories to Defendant Mark A. Lucas, Plaintiff's First Continuing
Interrogatories to Defendant Cherokee Insurance Company and Plaintiff's First Requests for
Production of Documents to Defendants on July 7, 2020.

This 10 day of July, 2020.

WILLIAMS | ELLEBY

/s/ Joel Williams

A. Joel Williams

Georgia Bar Number 365853
B. Chase Elleby

Georgia Bar Number 185666
Attorneys for Plaintiff
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 55 of 103

3450 Acworth Due West Road
Suite 610

Kennesaw, Georgia 30144
TEL (404) 389-1035

FAX (770) 693-4415
joel@gatrialattorney.com
chase@gatrialattorney.com
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 56 of 103

IN THE STATE COURT OF COBB COUNTY

STATE OF GEORGIA
MILOS LALIC, )
)
Plaintiff, )
) CIVIL ACTION FILE
V. ) NO. 20-A-2115
)
PEMBERTON TRUCK LINES, INC., )
MARK A. LUCAS, and CHEROKEE )
INSURANCE COMPANY, )
)
Defendants. )

CERTIFICATE OF SERVICE

This is to certify that I have this day served a true and correct copy of the foregoing
Notice of Filing Sheriff's Entry of Service with the Clerk of Court via the PeachCourt E-file
system and to the following by depositing a copy of same in the United States Mail with
adequate postage affixed to insure delivery, addressed as follows:

Pemberton Truck Lines, Inc.
Registered Agent: James Pemberton
2530 Mitchell Street
Knoxville, TN 37917

Mark A. Lucas
143 Golfcrest Lane
Oak Ridge, TN 37830

Cherokee Insurance Company
c/o Mark Dadabbo
34200 Mound Road
Sterling Heights, Michigan 48310

This 10 day of July, 2020.
Respectfully submitted,
WILLIAMS | ELLBY
/s/ Joel Williams
A. Joel Williams

Georgia Bar Number 365853
Attorney for Plaintiff
Case 1:20-cv-03188-LMM

SHERIFE’S ENTRY OF SERVICE

Civil Action No, __20-A-2115

Document 1-1 Filed 07/31/20 Page 57 of 103
#8 EFILED IN OFFICE
CLERK OF STATE COURT

: RGIA
Superior Court 3

teas trate Ce T, 4
State Court x Pro WAZ O 5

Juvenile Court © JUL 10, 2020 05:09 PM

cow Upon)

 

 

 

 

 

Date Filed 07/01/2020 Georgia, Cobb
Vangie T. Davis, Clark of State Court
Milos Lalic ———
Attorney’s Address
Williams Elleby Plaintiff
3450 Acworth Due West Road, Suite 610 VS.

 

Kennesaw, GA 30144

Name and Address of Party to Served

Pemberton Truck Lines, Inc.

Registered Agent: James Pemberton

Pemberton Truck Lines, Inc., Mark Lucas, and

 

Cherokee Insurance Company
Defendant

 

 

2530 Mitchell Street

 

 

Knoxville, TN 37917

Garnishee

SHERIFF'S ENTRY OF SERVICE

 

PERSONAL __
J' huve this doy served the defendant R. oaks row I ey Lk Linas

[Sof the within action and summons,

personally with a copy

 

NOTORIOUS

I have this day served the defendant

by leaving a

copy of the action and summons at his most notorious place abode in thisCounty.

O Delivered same into hunds of

described as follows:

 

 

 

age, about, years; weight pounds; height, feet and inches, domiciled at the residence of
defendant.

CORPORATION -

Served the defendant, u corporation

 

C) by leaving a copy of the within action and summons with,

In charge of the office and pluce of doing business ofsaid Corporation in this County,

 

TACK & MAIL

Ihave this day served the above styled affidavit and summons on the defendant(s) by posting a copy of the same ta the door of the premises
designated in said affidavit and on the same day of such posting by depositing 4 truce copy of same in the United States Mail, First Class in on

CG

envelope properly addressed to the defendant(s) at the address shown in suid summons, with odequate postage affixed thereon containing notice

to the defendant(s) to answer suid summons at the place stated in the summons.

 

NON EST

Diligent search made and defendant

 

E} not to be found in the jurisdiction of this Court.

 

 

This_7_] day of avy 2a.
BEBO STEVE MATTHEWS
BADGE #2613

KCSO
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 58 of 103

#2 EFILED IN OFFICE
CLERK OF STATE COURT
COBB COUNTY, GEORGIA

20-A-2115
IN THE STATE COURT OF COBB COUNTY
STATE OF GEORGIA JUL 20, 2020 04:48 PM

ge Lime

fAngia T. Davis, Clerk of State Court
Gabb County, Georgla

MILOS LALIC,

Plaintiff,
CIVIL ACTION FILE
Vv. NO. 20-A-2115
PEMBERTON TRUCK LINES, INC.,
MARK A. LUCAS, and CHEROKEE
INSURANCE COMPANY,

Defendants.
NOTICE OF FILING AFFIDAVIT OF SERVICE

COMES NOW Plaintiff in the above-styled case, and files the Affidavit of Service served
upon Cherokee Insurance Company, attached hereto and incorporated herein. The Clerk’s
docket should reflect that Cherokee Insurance Company was served by Jason Schmaus on July
10, 2020.

This 20" day of July, 2020.

WILLIAMS | ELLEBY

/s/ Joel Williams

A. Joel Williams

Georgia Bar Number 365853
B. Chase Elleby

Georgia Bar Number 185666
Attorneys for Plaintiff

3450 Acworth Due West Road
Suite 610

Kennesaw, Georgia 30144
TEL (404) 389-1035

FAX (770) 693-4415

joel @gatrialattorney.com
chase@gatrialattorney.com
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 59 of 103

IN THE STATE COURT OF COBB COUNTY

STATE OF GEORGIA
MILOS LALIC, )
)
Plaintiff, )
) CIVIL ACTION FILE
Vv. ) NO. 20-A-2115
)
PEMBERTON TRUCK LINES, INC., )
MARK A. LUCAS, and CHEROKEE )
INSURANCE COMPANY, )
)
Defendants. )

CERTIFICATE OF SERVICE

This is to certify that I have this day served a true and correct copy of the foregoing
Notice of Filing Affidavit of Service with the Clerk of Court via the PeachCourt E-file system
and to the following by depositing a copy of same in the United States Mail with adequate
postage affixed to insure delivery, addressed as follows:

Pemberton Truck Lines, Inc.
Registered Agent: James Pemberton
2530 Mitchell Street
Knoxville, TN 37917

Mark A. Lucas
143 Golfcrest Lane
Oak Ridge, TN 37830

Cherokee Insurance Company
c/o Mark Dadabbo
34200 Mound Road
Sterling Heights, MI 48310

This 20" day of July, 2020.
Respectfully submitted,
WILLIAMS | ELLBY
/s/ Joel Williams
A. Joel Williams

Georgia Bar Number 365853
Attorney for Plaintiff
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 60 of 103

#£ EFILED IN OFFICE
CLERK OF STATE COURT

 

 

 

 

 

AFFIDAVIT OF SERVICE COBB COUNTY, GEORGIA
20-A-211

Case: Court. County: Job:
20-A-2115 Superior Court of Cobb County, GA Cobb 4671443 JUL 20, “ba 04:48 PM
Plaintiff / Petitioner: Defendant / Respondent: Ly
Milos Lalic Pemberton Truck Lines Inc,, et al; A Add Mae
Received by: For: Cobb County, Georgia
Michigan Civil Process Williams Elleby

 

 

To be served upon:
Cherokee Insurance Company

 

 

 

|, Jason Schmaus, being duly sworn, depose and say: | am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, | was authorized by law to make service of the documents and informed sald person of
the contents herein

Recipient Name/Address: Cherokee Insurance Company , 34200 Mound Rd, Sterling Heights, Mi 48310
Manner of Service: Authorized, Jul 10, 2020, 12:08 pm EDT
Documents: Summons and Complaint

Additional Comments:
1) Successful Attempt: Jul 10, 2020, 12:08 pm EDT at 34200 Mound Rd, Sterling Heights, MI 48310 received by Chris Stidham- Security/Person
in

Subscribed and sworn to before me by the affiant who fs

Cy known to me.
: 7/13/2020 Wiix ) aL
faton Schmaus Date MA A &. f

ii Public

Michigan Civil Process 4] 3- o (oO) | i ae i OY

42815 Garfield Rd, Sulte 208
at ssion Expires
Clinton Twp, MI 48038 Date Commission Expir

 

CHRISTINA PUCKETT
Notary Public - State af Michigan

County of Macomb
My Commission Expires Nov 21, 2f
Acting in the County af _f¥]/

 
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 61 of 103

# EFILED IN OFFICE
CLERK OF STATE COURT
COBB COUNTY, GEORGIA

20-A-2115
IN THE STATE COURT OF COBB COUNTY
STATE OF GEORGIA JUL 24, 2020 02:44 PM

i Min

angio T. Davia, Clerk of Stato Gourt
Cobb County, Goargia

MILOS LALIC,

Plaintiff,
CIVIL ACTION FILE
v. NO. 20-A-2115
PEMBERTON TRUCK LINES, INC.,
MARK A. LUCAS, and CHEROKEE
INSURANCE COMPANY,

Nee ee ee ee ee ee ee ee Se” ee” Se”

Defendants.
NOTICE OF FILING AFFIDAVIT OF SERVICE
COMES NOW Plaintiff in the above-styled case, and files the Affidavit of Service served
upon Mark A. Lucas, attached hereto and incorporated herein. The Clerk’s docket should reflect
that Mark A. Lucas was served by Steven A Williams on July 23, 2020.
This 24" day of July, 2020.
WILLIAMS | ELLEBY

/s/ Joel Williams

A. Joel Williams

Georgia Bar Number 365853
B. Chase Elleby

Georgia Bar Number 185666
Attorneys for Plaintiff

3450 Acworth Due West Road
Suite 610

Kennesaw, Georgia 30144
TEL (404) 389-1035

FAX (770) 693-4415
joel@gatrialattorney.com
chase@gatrialattorney.com

 
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 62 of 103

IN THE STATE COURT OF COBB COUNTY

STATE OF GEORGIA
MILOS LALIC, )
)
Plaintiff, )
) CIVIL ACTION FILE
Vv. ) NO. 20-A-2115
)
PEMBERTON TRUCK LINES, INC., )
MARK A. LUCAS, and CHEROKEE )
INSURANCE COMPANY, )
)
Defendants. )

CERTIFICATE OF SERVICE

This is to certify that I have this day served a true and correct copy of the foregoing
Notice of Filing Affidavit of Service with the Clerk of Court via the PeachCourt E-file system
and to the following by depositing a copy of same in the United States Mail with adequate
postage affixed to insure delivery, addressed as follows:

Pemberton Truck Lines, Inc.
Registered Agent: James Pemberton
2530 Mitchell Street
Knoxville, TN 37917

Mark A. Lucas
143 Golfcrest Lane
Oak Ridge, TN 37830

Cherokee Insurance Company
c/o Mark Dadabbo
34200 Mound Road
Sterling Heights, MI 48310

This 24" day of July, 2020.
Respectfully submitted,
WILLIAMS | ELLBY
/s/ Joel Williams
A. Joel Williams

Georgia Bar Number 365853
Attorney for Plaintiff
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 63 of 103

af EFILED IN OFFICE
CLERK OF STATE COURT

IN THE STATE COURT OF COBB COUNTY SSE CoUNTWAGEORGIN
STATE OF GEORGIA 90-A-2115

JUL 24, 2020 02:44 PM

‘Angio T. Davis, Clerk of State Caurt
Plaintiff, Cobb County, Georgia

MILOS LALIC,

¥v. Case #: 20-A-2115
PEMBERTON TRUCK LINES, INC., }

MARK A. LUCAS, and CHEROKEE )
INSURANCE COMPANY,

Defendants.

AFFIDAVIT OF SERVICE - SERVICE OF PROCESS

 

I, Steven A. Williams, being duly swom, depose and say: that I am over the age of 18 years and am not a party
to this action, and that within the boundaries of the state where services were effectuated, I was authorized by

law to perform said service.

I, Steven A. Williams, certify that on July 23, 2020, at 1:08 PM, I served a copy of the within Summons,
Complaint, and Plaintiff's First Request For Admissions To Defendants, Plaintiff's First Continuing
Interrogatories To Defendant Pemberton Truck Lines, Inc., Plaintiff’s First Continuing Interrogatories To
Defendant Mark A. Lucas, Plaintiff’s First Continuing Interrogatories To Defendant Cherokee Insurance
Company, and Plaintiff's First Request For Production Of Documents And Things To Defendants, received on
July 21, 2020, upon the within named Mark A. Lucas in the following manner,

(XX) PERSONAL SERVICE: Through Personal Delivery of each document, a true copy of the party named
herein.

(_ ) SUBSTITUTE SERVICE:

( ) POSTED SERVICE:
Said service was effected at the following location: 691 Emory Valley Rd, Oak Ridge, TN 37830.

L, Steven A. Williams, describe the individual accepting service, Mark A. Lucas, as follows: Lucas isa
Caucasian male, approximately 45 years of age, with brown hair. He stands approximately 6’0” tall and is of a

heavy build.

IL, Steven A. Williams, certify that my statements, contained within the foregoing affidavit are true, correct, and
my free act and deed. I am aware that if any of the foregoing statements made by me are willfully false, I am

subject to punishment.

Page 1 of 2
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 64 of 103

ZL

Steven A. Williams (Process Server)

PO Box 4205
Oak Ridge, TN 37831

(865) 325-0500
Sworn and subscribed this A JE oy of

Notary Public at Lasge

Commission Expires / i ai [23
TA ,

     

2020

  

Pago 2 of 2
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 65 of 103
a= EFILED IN OFFICE
CLERK OF STATE COURT
COBB COUNTY, GEORGIA

20-A-2115
IN THE STATE COURT OF COBB COUNTY
STATE OF GEORGIA JUL 31, 2020 10:43 AM

dry {Cu

MILOS LALIC, § ABT Oa oe Se cea
§
Plaintiff, §
§ CIVIL ACTION
vs. §
§ FILE NO. 20-A-2115
PEMBERTON TRUCK LINES, INC., §
MARK A. LUCAS, and CHEROKEE §
INSURANCE COMPANY, §
§
Defendants. §
§

 

DEFENDANT PEMBERTON TRUCK LINES, INC.’S ANSWER
AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT

COMES NOW PEMBERTON TRUCK LINES, INC., a Defendant in the above-styled
civil action, and files this Answer and Affirmative Defenses to Plaintiff's Complaint
(“Complaint”), showing the Court as follows:

FIRST DEFENSE

Plaintiff's claims are, or may be barred, in whole or in part, for failure to state a claim
upon which relief can be granted.

SECOND DEFENSE

This Defendant breached no duty to Plaintiff, and therefore, Plaintiff may not recover
from this Defendant in any sum or manner whatsoever.

THIRD DEFENSE

No act or omission of this Defendant caused or contributed to cause any damage alleged

to-have been sustained by Plaintiff, therefore, Plaintiff may not recover from this Defendant in

any sum or manner whatsoever.

{Firm/297/00062/PLEADING/02647492.DOCX }
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 66 of 103

FOURTH DEFENSE
The damages sought by way of Plaintiff's Complaint were the result of acts or omissions
of individuals or entities over which this Defendant exercised no authority or control and,
therefore, the Plaintiff is not entitled to recover from this Defendant.
FIFTH DEFENSE
This Defendant asserts that the matters in question, and Plaintiffs alleged damages, if
any, were directly and proximately caused by acts and/or the failure to act of persons or entities
other than this Defendant.
SIXTH DEFENSE
To the extent applicable, and pending further investigation and discovery, this Defendant
asserts the affirmative defenses of contributory negligence, comparative negligence, assumption
of the risk and avoidance of consequences.
SEVENTH DEFENSE
Plaintiff has failed to plead special damages pursuant to O.C.G.A. § 9-11-9(g).
EIGHTH DEFENSE
Plaintiff has a duty to mitigate damages. Should discovery evidence a failure on
Plaintiff's part to do so, this Defendant reserves the right to assert failure to mitigate damages as
an affirmative defense.
NINTH DEFENSE
This Defendant has not acted in bad faith, been stubbornly litigious or caused the Plaintiff
unnecessary trouble and expense. Therefore, Plaintiff may not recover under O.C.G.A. §

13-6-11 from this Defendant.

{Firm/297/00062/PLEA DING/02647492.DOCX } -2-
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 67 of 103

TENTH DEFENSE

Plaintiff fails to state a claim for punitive damages upon which relief can be granted. See
O.C.G.A. § 51-12-5.1(b); see also Howard y. Alamo Corp., 216 Ga. App. 525, 525-526, 455
S.E.2d 308 (1995); Troutman v. B.C.B. Co., 209 Ga. App. 166, 168, 433 S.E.2d 73 (1993);
Colonial Pipeline Co. v. Brown, 258 Ga. 115, 122, 365 S.E.2d 827 (1988); Hubbard v.
Department of Transp., 256 Ga. App. 342, 568 S.E.2d 559 (2002).

ELEVENTH DEFENSE

There is no clear and convincing evidence that Defendants were guilty of willful
misconduct, malice, fraud, wantonness, oppression, or that entire want of care which would raise
the presumption of conscious indifference to the consequences and, accordingly, Plaintiff is not
entitled to recover punitive damages in any sum or manner whatsoever. See O.C.G.A. § 51-12-
5.1(b).

TWELFTH DEFENSE

Plaintiff's claims for punitive damages are barred by the Constitutions of the United

States and the State of Georgia.
THIRTEENTH DEFENSE

Plaintiff fails to state a claim for negligent hiring, supervision, training, retention,
entrustment or any other claim for direct negligence against Pemberton Truck Lines, Inc., upon
which relief may be granted. See Durben v. American Materials, Inc., 232 Ga. App. 750, 503
S.E.2d 618 (1998); see also Bartja v. Nat. Union Fire Ins. Co., 218 Ga. App. 815, 463 S.E.2d

358 (1995).

{Firm/297/00062/PLEADING/02647492.DOCX } -3-
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 68 of 103

FOURTEENTH DEFENSE

As a Fourteenth Defense, this Defendant answers the numbered paragraphs of Plaintiff's
Complaint as follows:

1.

This Defendant can neither admit nor deny the allegations contained within Paragraph 1
of Plaintiff's Complaint for want of knowledge or information sufficient to form a belief as to the
truth thereof and puts Plaintiff upon strict proof of the same.

2.

This Defendant admits the allegations contained within Paragraph 2 of Plaintiff's
Complaint.

3.

This Defendant admits the allegations contained within Paragraph 3 of Plaintiff's
Complaint.

4.

This Defendant admits that venue is proper as to this Defendant pursuant to O.C.G.A. §
9-10-93.

5.

This Defendant admits the allegations contained within Paragraph 5 of Plaintiff's
Complaint.

6.

This Defendant can neither admit nor deny the allegations contained within Paragraph 6
of Plaintiff's Complaint for want of knowledge or information sufficient to form a belief as to the

truth thereof and puts Plaintiff upon strict proof of the same.

{Firm/297/00062/PLEADING/02647492.DOCX } -4-
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 69 of 103

7.

This Defendant can neither admit nor deny the allegations contained within Paragraph 7
of Plaintiff's Complaint for want of knowledge or information sufficient to form a belief as to the
truth thereof and puts Plaintiff upon strict proof of the same.

8.

This Defendant can neither admit nor deny the allegations contained within Paragraph 8
of Plaintiffs Complaint for want of knowledge or information sufficient to form a belief as to the
truth thereof and puts Plaintiff upon strict proof of the same.

9.

This Defendant can neither admit nor deny the allegations contained within Paragraph 9
of Plaintiff's Complaint for want of knowledge or information sufficient to form a belief as to the
truth thereof and puts Plaintiff upon strict proof of the same.

10.

This Defendant can neither admit nor deny the allegations contained within Paragraph 10
of Plaintiff's Complaint for want of knowledge or information sufficient to form a belief as to the
truth thereof and puts Plaintiff upon strict proof of the same.

11.

This Defendant can neither admit nor deny the allegations contained within Paragraph 11

of Plaintiff's Complaint for want of knowledge or information sufficient to form a belief as to the

truth thereof and puts Plaintiff upon strict proof of the same.

{Firm/297/00062/PLEADING/02647492.DOCX } -5-
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 70 of 103

12.

This Defendant can neither admit nor deny the allegations contained within Paragraph 12
of Plaintiff's Complaint for want of knowledge or information sufficient to form a belief as to the
truth thereof and puts Plaintiff upon strict proof of the same.

13.

This Defendant can neither admit nor deny the allegations contained within Paragraph 13
of Plaintiff's Complaint for want of knowledge or information sufficient to form a belief as to the
truth thereof and puts Plaintiff upon strict proof of the same.

14.

This Defendant denies the allegations contained within Paragraph 14 of Plaintiff's
Complaint.

15.

This Defendant admits that venue is proper as to this Defendant pursuant to O.C.G.A. §
9-10-93.

16.

This Defendant admits the allegations contained within Paragraph 16 of Plaintiff's
Complaint.

17.
This Defendant denies any allegations of negligence and denies the allegations contained

within Paragraph 17 of Plaintiff's Complaint.

{Firm/297/00062/PLEADING/02647492.DOCX } -6-
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 71 of 103

18.

This Defendant admits the applicability of the doctrine of respondeat superior but denies

any negligence or liability and the remaining allegations of Paragraph 18 of Plaintiff's
Complaint.
19.
This Defendant denies the allegations contained within Paragraph 19 of Plaintiff's
Complaint.
20.
This Defendant denies the allegations contained within Paragraph 20 of Plaintiff's
Complaint.
21.
This Defendant denies the allegations contained within Paragraph 21 of Plaintiffs
Complaint.
228
This Defendant denies the allegations contained within Paragraph 22 of Plaintiff's
Complaint.
23.
This Defendant denies the allegations contained within Paragraph 23 of Plaintiffs
Complaint.
24.
This Defendant denies the allegations contained within Paragraph 24 of Plaintiff's

Complaint.

{Firm/297/00062/PLEA DING/02647492.DOCX } -7-
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 72 of 103

25.
This Defendant denies the allegations contained within Paragraph 25 of Plaintiff's
Complaint.
26.
This Defendant can neither admit nor deny the allegations contained within Paragraph 26
of Plaintiff's Complaint for want of knowledge or information sufficient to form a belief as to the

truth thereof and puts Plaintiff upon strict proof of the same.

27.

This Defendant denies the allegations contained within Paragraph 27 of Plaintiff's
Complaint.

28.

This Defendant denies the allegations contained within Paragraph 28 of Plaintiff's
Complaint.

29.

This Defendant can neither admit nor deny the allegations contained within Paragraph 29
of Plaintiff's Complaint for want of knowledge or information sufficient to form a belief as to the
truth thereof and puts Plaintiff upon strict proof of the same.

30.
This Defendant denies the allegations contained within Paragraph 30 of Plaintiff's

Complaint.

{Firm/297/00062/PLEA DING/02647492.DOCX } -8-
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 73 of 103

31.
This Defendant denies the allegations contained within Paragraph 31 of Plaintiff's
Complaint.
32.
This Defendant denies the allegations contained within Paragraph 32 of Plaintiff's
Complaint.
33.
This Defendant denies the allegations contained within Paragraph 33 of Plaintiff's
Complaint.
34.
This Defendant denies the allegations contained within Paragraph 34 of Plaintiff's
Complaint.
35.
This Defendant denies the allegations contained within Paragraph 35 of Plaintiff's
Complaint, and all of its subparts.
36.
This Defendant denies the allegations contained within Paragraph 36 of Plaintiff's
Complaint.
37.
This Defendant denies the allegations contained within Paragraph 37 of Plaintiff's

Complaint.

{Firm/297/00062/PLEADING/02647492.DOCX } -9-
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 74 of 103

38.

This Defendant denies that Plaintiff is entitled to the relief requested in the “Wherefore”

paragraph of Plaintiff's Complaint.
FIFTEENTH DEFENSE

This Defendant denies any remaining allegations contained in Plaintiff's Complaint not
previously responded to.

WHEREFORE, having fully answered, Defendant PEMBERTON TRUCK LINES, INC.
prays that it be discharged without costs.

A TRIAL BY JURY OF TWELVE IS DEMANDED.

This 31st day of July, 2020.

CRUSER, MITCHELL, NOVITZ,
SANCHED) GASTON & ZIMET, LLP

a=

>

 

 

JASON G. WYRICK
Georgia Bar No. 143112
CANDICE R. BRYANT
Georgia Bar No. 807404
Meridian II, Suite 2000 J. ROBB CRUSER
275 Scientific Drive Georgia Bar No. 199480
Peachtree Corners, GA 30092 Attorneys for Defendants Pemberton Truck Lines,
(404) 881-2622 Inc. and Defendant Mark A. Lucas and
(404) 881-2630 — Facsimile Purported Cherokee Insurance Company

jwyrick@cmlawfirm.com
cbryant@cmlawfirm.com
rcruser@cmlawfirm.com

{Firm/297/00062/PLEADING/02647492.DOCX } -10-
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 75 of 103

IN THE STATE COURT OF COBB COUNTY

STATE OF GEORGIA
MILOS LALIC, §
§
Plaintiff, §
§ CIVIL ACTION
vs. §
§ FILE NO. 20-A-2115
PEMBERTON TRUCK LINES, INC., §
MARK A. LUCAS, and CHEROKEE §
INSURANCE COMPANY, §
§
Defendants. §
§

 

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that I have this day electronically filed the within and foregoing
DEFENDANT PEMBERTON TRUCK LINES, INC.’S ANSWER AND AFFIRMATIVE
DEFENSES TO PLAINTIFF’S COMPLAINT with the Clerk of Court using the PeachCourt
system and will send e-mail notification of such filing to the following counsel of record:

A. Joel Williams, Esq.
B. Chase Elleby, Esq.
Williams | Elleby
3450 Acworth Due West Road, Suite 610

Kennesaw, GA 30144
Counsel for Plaintiff

This 31st day of July, 2020.

CRUSER, MITCHELL, NOVITZ,
sANcHER GASTON & ZIMET, LLP

JASON G. WYRICK >
Georgia Bar No. 143112
CANDICE R. BRYANT
Georgia Bar No. 807404

 

Meridian II, Suite 2000 J. ROBB CRUSER

275 Scientific Drive Georgia Bar No. 199480

Peachtree Corners, GA 30092 Attorneys for Defendants Pemberton Truck Lines,
(404) 881-2622 Inc. and Defendant Mark A. Lucas and

(404) 881-2630 — Facsimile Purported Cherokee Insurance Company

{Firm/297/00062/PLEADING/02647492.DOCX }
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 76 of 103
42 EFILED IN OFFICE
CLERK OF STATE COURT
COBB COUNTY, GEORGIA

20-A-2115
IN THE STATE COURT OF COBB COUNTY
STATE OF GEORGIA JUL 31, 2020 10:43 AM

Ur, 4 Lan

MILOS LALIC, : rigie T. Davis, Clerk of State Court
Plaintiff, §
§ CIVIL ACTION
VS. §
§ FILE NO. 20-A-2115
PEMBERTON TRUCK LINES, INC., §
MARK A. LUCAS, and CHEROKEE §
INSURANCE COMPANY, §
§
Defendants. §
§

 

DEFENDANT MARK A. LUCAS’ ANSWER AND
AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT

 

COMES NOW MARK A. LUCAS, a Defendant in the above-styled civil action, and
files this Answer and Affirmative Defenses to Plaintiff's Complaint (“Complaint”), showing the
Court as follows:

FIRST DEFENSE

Plaintiff's claims are, or may be barred, in whole or in part, for failure to state a claim
upon which relief can be granted.

SECOND DEFENSE

This Defendant breached no duty to Plaintiff, and therefore, Plaintiff may not recover
from this Defendant in any sum or manner whatsoever.

THIRD DEFENSE

No act or omission of this Defendant caused or contributed to cause any damage alleged

to have been sustained by Plaintiff, therefore, Plaintiff may not recover from this Defendant in

any sum or manner whatsoever.

{Firm/297/00062/PLEA DING/02645509.DOCX }
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 77 of 103

FOURTH DEFENSE
The damages sought by way of Plaintiff's Complaint were the result of acts or omissions
of individuals or entities over which this Defendant exercised no authority or control and,
therefore, the Plaintiff is not entitled to recover from this Defendant.
FIFTH DEFENSE
This Defendant asserts that the matters in question, and Plaintiff's alleged damages, if
any, were directly and proximately caused by acts and/or the failure to act of persons or entities
other than this Defendant.
SIXTH DEFENSE
To the extent applicable, and pending further investigation and discovery, this Defendant
asserts the affirmative defenses of contributory negligence, comparative negligence, assumption
of the risk and avoidance of consequences.
EIGHTH DEFENSE
Plaintiff has a duty to mitigate damages. Should discovery evidence a failure on
Plaintiff's part to do so, this Defendant reserves the right to assert failure to mitigate damages as
an affirmative defense.
NINTH DEFENSE
This Defendant has not acted in bad faith, been stubbornly litigious or caused the Plaintiff
unnecessary trouble and expense. Therefore, Plaintiff may not recover under 0.C.G.A. §
13-6-11 from this Defendant.
TENTH DEFENSE
Plaintiff fails to state a claim for punitive damages upon which relief can be granted. See

O.C.G.A. § 51-12-5.1(b); see also Howard v. Alamo Corp., 216 Ga. App. 525, 525-526, 455

{Firni/297/00062/PLEADING/02645509.DOCX } -2-
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 78 of 103

S.E.2d 308 (1995); Troutman v. B.C.B. Co., 209 Ga. App. 166, 168, 433 S.E.2d 73 (1993);
Colonial Pipeline Co. v. Brown, 258 Ga. 115, 122, 365 S.E.2d 827 (1988); Hubbard v.
Department of Transp., 256 Ga. App. 342, 568 S.E.2d 559 (2002).
ELEVENTH DEFENSE

There is no clear and convincing evidence that Defendants were guilty of willful
misconduct, malice, fraud, wantonness, oppression, or that entire want of care which would raise
the presumption of conscious indifference to the consequences and, accordingly, Plaintiff is not
entitled to recover punitive damages in any sum or manner whatsoever. See O.C.G.A. § 51-12-
5.1(b).

TWELFTH DEFENSE

Plaintiff's claims for punitive damages are barred by the Constitutions of the United

States and the State of Georgia.
THIRTEENTH DEFENSE

Plaintiff fails to state a claim for negligent hiring, supervision, training, retention,
entrustment or any other claim for direct negligence against Pemberton Truck Lines, Inc., upon
which relief may be granted. See Durben v. American Materials, Inc., 232 Ga. App. 750, 503
S.E.2d 618 (1998); see also Bartja v. Nat. Union Fire Ins. Co., 218 Ga. App. 815, 463 S.E.2d
358 (1995).

FOURTEENTH DEFENSE
As a Fourteenth Defense, this Defendant answers the numbered paragraphs of Plaintiff's

Complaint as follows:

{Firm/297/00062/PLEADING/02645509.DOCX } -3-
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 79 of 103

1.

This Defendant can neither admit nor deny the allegations contained within Paragraph 1
of Plaintiffs Complaint for want of knowledge or information sufficient to form a belief as to the
truth thereof and puts Plaintiff upon strict proof of the same.

2.

This Defendant can neither admit nor deny the allegations contained within Paragraph 2
of Plaintiff's Complaint for want of knowledge or information sufficient to form a belief as to the
truth thereof and puts Plaintiff upon strict proof of the same.

3.

This Defendant can neither admit nor deny the allegations contained within Paragraph 3
of Plaintiff's Complaint for want of knowledge or information sufficient to form a belief as to the
truth thereof and puts Plaintiff upon strict proof of the same.

4.

This Defendant can neither admit nor deny the allegations contained within Paragraph 4
of Plaintiff's Complaint for want of knowledge or information sufficient to form a belief as to the
truth thereof and puts Plaintiff upon strict proof of the same.

5:

This Defendant can neither admit nor deny the allegations contained within Paragraph 5
of Plaintiff's Complaint for want of knowledge or information sufficient to form a belief as to the
truth thereof and puts Plaintiff upon strict proof of the same.

6.
This Defendant admits the allegations contained within Paragraph 6 of Plaintiff's

Complaint.

{Firm/297/00062/PLEADING/02645509.DOCX } -4-
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 80 of 103

Te

This Defendant admits the allegations contained within Paragraph 7 of Plaintiff's
Complaint.

8.

This Defendant admits that venue is proper as to this Defendant pursuant to O.C.G.A. §
9-10-93.

9.

This Defendant admits the allegations contained within Paragraph 9 of Plaintiff's
Complaint.

10.

This Defendant can neither admit nor deny the allegations contained within Paragraph 10
of Plaintiff's Complaint for want of knowledge or information sufficient to form a belief as to the
truth thereof and puts Plaintiff upon strict proof of the same.

11.

This Defendant can neither admit nor deny the allegations contained within Paragraph 11
of Plaintiff's Complaint for want of knowledge or information sufficient to form a belief as to the
truth thereof and puts Plaintiff upon strict proof of the same.

12.

This Defendant can neither admit nor deny the allegations contained within Paragraph 12

of Plaintiff's Complaint for want of knowledge or information sufficient to form a belief as to the

truth thereof and puts Plaintiff upon strict proof of the same.

{Firm/297/00062/PLEADING/02645509.DOCX } -5-
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 81 of 103

13.

This Defendant can neither admit nor deny the allegations contained within Paragraph 13
of Plaintiff's Complaint for want of knowledge or information sufficient to form a belief as to the
truth thereof and puts Plaintiff upon strict proof of the same.

14.

This Defendant denies the allegations contained within Paragraph 14 of Plaintiff's
Complaint.

15.

This Defendant admits that venue is proper as to this Defendant pursuant to O.C.G.A. §
9-10-93.

16.

This Defendant admits the allegations contained within Paragraph 16 of Plaintiffs
Complaint.

17.

This Defendant denies any allegations of negligence and denies the allegations contained
within Paragraph 17 of Plaintiff's Complaint.

18.

This Defendant admits the applicability of the doctrine of respondeat superior but denies
any negligence or liability and the remaining allegations of Paragraph 18 of Plaintiffs
Complaint.

19.
This Defendant denies the allegations contained within Paragraph 19 of Plaintiff's

Complaint.

{Firm/297/00062/PLEADING/02645509.DOCX } -6-
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 82 of 103

20.
This Defendant denies the allegations contained within Paragraph 20 of Plaintiff's
Complaint.
21.
This Defendant denies the allegations contained within Paragraph 21 of Plaintiff's
Complaint.
22.
This Defendant denies the allegations contained within Paragraph 22 of Plaintiff's
Complaint.
23.
This Defendant denies the allegations contained within Paragraph 23 of Plaintiff's
Complaint.
24.
This Defendant denies the allegations contained within Paragraph 24 of Plaintiff's
Complaint.
Ihe
This Defendant denies the allegations contained within Paragraph 25 of Plaintiff's
Complaint.
26.
This Defendant can neither admit nor deny the allegations contained within Paragraph 26
of Plaintiff's Complaint for want of knowledge or information sufficient to form a belief as to the

truth thereof and puts Plaintiff upon strict proof of the same.

{Firm/297/00062/PLEADING/02645509.DOCX } -7-
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 83 of 103

27.

This Defendant denies the allegations contained within Paragraph 27 of Plaintiff's
Complaint.

28.

This Defendant denies the allegations contained within Paragraph 28 of Plaintiff's
Complaint.

29.

This Defendant can neither admit nor deny the allegations contained within Paragraph 29
of Plaintiff’s Complaint for want of knowledge or information sufficient to form a belief as to the
truth thereof and puts Plaintiff upon strict proof of the same.

30.

This Defendant denies the allegations contained within Paragraph 30 of Plaintiff's
Complaint.

31.

This Defendant denies the allegations contained within Paragraph 31 of Plaintiff's
Complaint.

32.

This Defendant denies the allegations contained within Paragraph 32 of Plaintiff's
Complaint.

33.
This Defendant denies the allegations contained within Paragraph 33 of Plaintiff's

Complaint.

{Firm/297/00062/PLEADING/02645509.DOCX } -8-
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 84 of 103

34.
This Defendant denies the allegations contained within Paragraph 34 of Plaintiff’s
Complaint.
35.
This Defendant denies the allegations contained within Paragraph 35 of Plaintiff's
Complaint, and all of its subparts.
36.
This Defendant denies the allegations contained within Paragraph 36 of Plaintiff's
Complaint.
37.
This Defendant denies the allegations contained within Paragraph 37 of Plaintiff's
Complaint.
38.
This Defendant denies that Plaintiff is entitled to the relief requested in the “Wherefore”
paragraph of Plaintiff's Complaint.
FIFTEENTH DEFENSE

This Defendant denies any remaining allegations contained in Plaintiff's Complaint not

previously responded to.

WHEREFORE, having fully answered, Defendant MARK A. LUCAS prays that he be

discharged without costs.

A TRIAL BY JURY OF TWELVE IS DEMANDED.

[Signature contained on next page.]

{Firm/297/00062/PLEADING/02645509.DOCX } -9-
Case 1:20-cv-03188-LMM

This 31st day of July, 2020.

Meridian II, Suite 2000

275 Scientific Drive
Peachtree Comers, GA 30092
(404) 881-2622

(404) 881-2630 — Facsimile

iwyrick@cmlawfirm.com
cbryant@cmlawfirm.com
reruser@cmlawfirm.com

{Firm/297/00062/PLEADING/02645509.DOCX }

Document 1-1 Filed 07/31/20 Page 85 of 103

CRUSER, MITCHELL, NOVITZ,
SANCHEZ, GASTON & ZIMET, LLP

—| —
a -

——

 

—————

JASON G. WYRICK >

Georgia Bar No. 143112

CANDICE R. BRYANT

Georgia Bar No. 807404

J. ROBB CRUSER

Georgia Bar No. 199480

Attorneys for Defendants Pemberton Truck Lines,
Inc. and Mark A. Lucas and Purported Defendant
Cherokee Insurance Company

 

-10-
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 86 of 103

IN THE STATE COURT OF COBB COUNTY

 

STATE OF GEORGIA
MILOS LALIC, §
§
Plaintiff, §
§ CIVIL ACTION
vs. §
§ FILE NO. 20-A-2115
PEMBERTON TRUCK LINES, INC., §
MARK A. LUCAS, and CHEROKEE §
INSURANCE COMPANY, §
§
Defendants. §
§
CERTIFICATE OF SERVICE

 

I HEREBY CERTIFY that I have this day electronically filed the within and foregoing
DEFENDANT MARK A. LUCAS’ ANSWER AND AFFIRMATIVE DEFENSES TO
PLAINTIFF’S COMPLAINT with the Clerk of Court using the PeachCourt system and will
send e-mail notification of such filing to the following counsel of record:

A. Joel Williams, Esq.
B. Chase Elleby, Esq.
Williams | Elleby
3450 Acworth Due West Road, Suite 610

Kennesaw, GA 30144
Counsel for Plaintiff

This 31st day of July, 2020.

CRUSER, MITCHELL, NOVITZ,
— > GASTON & ZIMET, LLP

JASON G. WYRICK >
Georgia Bar No. 143112
CANDICE R. BRYANT
Georgia Bar No. 807404

 

Meridian IT, Suite 2000 J. ROBB CRUSER

275 Scientific Drive Georgia Bar No. 199480

Peachtree Corners, GA 30092 Attorneys for Defendants Pemberton Truck Lines,
(404) 881-2622 Inc. and Mark A. Lucas and

(404) 881-2630 — Facsimile Purported Defendant Cherokee Insurance Company

{Firm/297/00062/PLEADING/02645509.DOCX }
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 87 of 103
<2 EFILED IN OFFICE

CLERK OF STATE COURT
COBB COUNTY, GEORGIA

20-A-2115
IN THE STATE COURT OF COBB COUNTY
STATE OF GEORGIA JUL 31, 2020 10:43 AM

lt, La

‘Angie T. Davis, Clerk of State Court
Cobb County, Georgia

MILOS LALIC,

Plaintiff,
CIVIL ACTION
VS.
FILE NO. 20-A-2115
PEMBERTON TRUCK LINES, INC.,
MARK A. LUCAS, and CHEROKEE
INSURANCE COMPANY,

Defendants.

Gr LA Lr LP) LP LP GA LP LH LP) LI LP

 

DEFENDANT CHEROKEE INSURANCE COMPANY’S
ANSWER AND AFFIRMATIVE DEFENSES BY
SPECIAL APPEARANCE TO PLAINTIFF’S COMPLAINT

COMES NOW CHEROKEE INSURANCE COMPANY, a purported Defendant in the
above-styled civil action, appearing specially and without waiving, but specifically reserving all
defenses arising from jurisdiction, service and process, and files this Answer and Affirmative
Defenses by Special Appearance to Plaintiff's Complaint (“Complaint”), showing the Court as
follows:

FIRST DEFENSE

Plaintiffs claims are, or may be barred, in whole or in part, for failure to state a claim

upon which relief can be granted.
SECOND DEFENSE

This Defendant breached no duty to Plaintiff, and therefore, Plaintiff may not recover

from this Defendant in any sum or manner whatsoever.

{Firm/297/00062/PLEA DING/02647582.DOCX }
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 88 of 103

THIRD DEFENSE
No act or omission of this Defendant caused or contributed to cause any damage alleged
to have been sustained by Plaintiff, therefore, Plaintiff may not recover from this Defendant in
any sum or manner whatsoever.
FOURTH DEFENSE
The damages sought by way of Plaintiff's Complaint were the result of acts or omissions
of individuals or entities over which this Defendant exercised no authority or control and,
therefore, the Plaintiff is not entitled to recover from this Defendant.
FIFTH DEFENSE
This Defendant asserts that the matters in question, and Plaintiff's alleged damages, if
any, were directly and proximately caused by acts and/or the failure to act of persons or entities
other than this Defendant.
SIXTH DEFENSE
To the extent applicable, and pending further investigation and discovery, this Defendant
asserts the affirmative defenses of contributory negligence, comparative negligence, assumption
of the risk and avoidance of consequences.
EIGHTH DEFENSE
Plaintiff has a duty to mitigate damages. Should discovery evidence a failure on
Plaintiff's part to do so, this Defendant reserves the right to assert failure to mitigate damages as

an affirmative defense.

{Firm/297/00062/PLEADING/02647582.DOCX } -2-
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 89 of 103

NINTH DEFENSE
This Defendant has not acted in bad faith, been stubbornly litigious or caused the Plaintiff
unnecessary trouble and expense. Therefore, Plaintiff may not recover under O.C.G.A. §

13-6-11 from this Defendant.

TENTH DEFENSE
Plaintiff fails to state a claim for punitive damages upon which relief can be granted. See
O.C.G.A. § 51-12-5.1(b); see also Howard v. Alamo Corp., 216 Ga. App. 525, 525-526, 455
S.E.2d 308 (1995); Troutman v. B.C.B. Co., 209 Ga. App. 166, 168, 433 S.E.2d 73 (1993);
Colonial Pipeline Co. v. Brown, 258 Ga. 115, 122, 365 S.E.2d 827 (1988); Hubbard v.
Department of Transp., 256 Ga. App. 342, 568 S.E.2d 559 (2002).
ELEVENTH DEFENSE
There is no clear and convincing evidence that Defendants were guilty of willful
misconduct, malice, fraud, wantonness, oppression, or that entire want of care which would raise
the presumption of conscious indifference to the consequences and, accordingly, Plaintiff is not
entitled to recover punitive damages in any sum or manner whatsoever. See O.C.G.A. § 51-12-
5.1(b).
TWELFTH DEFENSE
Plaintiff’s claims for punitive damages are barred by the Constitutions of the United
States and the State of Georgia.
THIRTEENTH DEFENSE
Plaintiff fails to state a claim for negligent hiring, supervision, training, retention,

entrustment or any other claim for direct negligence against Pemberton Truck Lines, Inc., upon

{Firm/297/00062/PLEADING/02647582.DOCX } -3-
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 90 of 103

which relief may be granted. See Durben v. American Materials, Inc., 232 Ga. App. 750, 503
S.E.2d 618 (1998); see also Bartja v. Nat. Union Fire Ins. Co., 218 Ga. App. 815, 463 S.E.2d

358 (1995).

FOURTEENTH DEFENSE
Plaintiffs Complaint is barred due to lack of personal jurisdiction.
FIFTEENTH DEFENSE
Plaintiff's Complaint is barred due to insufficiency of process.
SIXTEENTH DEFENSE
Plaintiff's Complaint is barred due to insufficiency of service of process.
SEVENTEENTH DEFENSE
Plaintiffs Complaint should be dismissed because there has been no lawful service of the
Summons and Complaint for Damages upon this Defendant. Absent personal service within the
application statute of limitations, Plaintiffs claims are time barred.
EIGHTEENTH DEFENSE
Plaintiff's claim is barred due to laches.
NINETEENTH DEFENSE
To the extent applicable and to preserve defenses, this Defendant asserts the affirmative
defense of improper venue.
TWENTIETH DEFENSE

As a Twentieth Defense, this Defendant answers the numbered paragraphs of Plaintiff's

Complaint as follows:

{Firm/297/00062/PLEADING/02647582.DOCX } -4-
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 91 of 103

1.

This Defendant can neither admit nor deny the allegations contained within Paragraph 1
of Plaintiff's Complaint for want of knowledge or information sufficient to form a belief as to the
truth thereof and puts Plaintiff upon strict proof of the same.

2.

This Defendant can neither admit nor deny the allegations contained within Paragraph 2
of Plaintiff's Complaint for want of knowledge or information sufficient to form a belief as to the
truth thereof and puts Plaintiff upon strict proof of the same.

3.

This Defendant can neither admit nor deny the allegations contained within Paragraph 3
of Plaintiff's Complaint for want of knowledge or information sufficient to form a belief as to the
truth thereof and puts Plaintiff upon strict proof of the same.

4.

This Defendant can neither admit nor deny the allegations contained within Paragraph 4
of Plaintiff's Complaint for want of knowledge or information sufficient to form a belief as to the
truth thereof and puts Plaintiff upon strict proof of the same.

5.

This Defendant can neither admit nor deny the allegations contained within Paragraph 5

of Plaintiff's Complaint for want of knowledge or information sufficient to form a belief as to the

truth thereof and puts Plaintiff upon strict proof of the same.

{Firm/297/00062/PLEADING/02647582.DOCX } -5-
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 92 of 103

6.

This Defendant can neither admit nor deny the allegations contained within Paragraph 6
of Plaintiff's Complaint for want of knowledge or information sufficient to form a belief as to the
truth thereof and puts Plaintiff upon strict proof of the same.

7.

This Defendant can neither admit nor deny the allegations contained within Paragraph 7
of Plaintiff's Complaint for want of knowledge or information sufficient to form a belief as to the
truth thereof and puts Plaintiff upon strict proof of the same.

8.

This Defendant can neither admit nor deny the allegations contained within Paragraph 8
of Plaintiff's Complaint for want of knowledge or information sufficient to form a belief as to the
truth thereof and puts Plaintiff upon strict proof of the same.

9.

This Defendant can neither admit nor deny the allegations contained within Paragraph 9
of Plaintiffs Complaint for want of knowledge or information sufficient to form a belief as to the
truth thereof and puts Plaintiff upon strict proof of the same.

10.

This Defendant denies that it is subject to the jurisdiction of this Court. This Defendant
admits that it provided at least one policy of liability insurance to Defendant Pemberton Truck
Lines. This Defendant can neither admit nor deny the remaining allegations contained within
Paragraph 10 of Plaintiff's Complaint for want of knowledge or information sufficient to form a

belief as to the truth thereof and puts Plaintiff upon strict proof of the same.

{Firm/297/00062/PLEADING/02647582.DOCX } -6-
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 93 of 103

11.
This Defendant denies the allegations contained within Paragraph 11 of Plaintiff's

Complaint.
12.

This Defendant can neither admit nor deny the allegations contained within Paragraph 12
of Plaintiff's Complaint for want of knowledge or information sufficient to form a belief as to the
truth thereof and puts Plaintiff upon strict proof of the same.

13.

This Defendant denies the allegations contained within Paragraph 13 of Plaintiff's
Complaint.

14.

This Defendant denies the allegations contained within Paragraph 14 of Plaintiff's
Complaint.

15.

This Defendant can neither admit nor deny the allegations contained within Paragraph 15
of Plaintiff's Complaint for want of knowledge or information sufficient to form a belief as to the
truth thereof and puts Plaintiff upon strict proof of the same.

16.

This Defendant admits the allegations contained within Paragraph 16 of Plaintiff's

Complaint.
17.
This Defendant denies any allegations of negligence and denies the allegations contained

within Paragraph 17 of Plaintiff's Complaint.

{Firm/297/00062/PLEADING/02647582.DOCX } -7-
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 94 of 103

18.

This Defendant admits the applicability of the doctrine of respondeat superior but denies

any negligence or liability and the remaining allegations of Paragraph 18 of Plaintiff's
Complaint.
19.
This Defendant denies the allegations contained within Paragraph 19 of Plaintiff's
Complaint.
20.
This Defendant denies the allegations contained within Paragraph 20 of Plaintiff's
Complaint.
21.
This Defendant denies the allegations contained within Paragraph 21 of Plaintiff's
Complaint.
22.
This Defendant denies the allegations contained within Paragraph 22 of Plaintiff's
Complaint.
23,
This Defendant denies the allegations contained within Paragraph 23 of Plaintiff's
Complaint.
24.
This Defendant denies the allegations contained within Paragraph 24 of Plaintiffs

Complaint.

{Firm/297/00062/PLEADING/02647582.DOCX } -8-
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 95 of 103

25.

This Defendant denies the allegations contained within Paragraph 25 of Plaintiff's
Complaint.

26.

This Defendant can neither admit nor deny the allegations contained within Paragraph 26
of Plaintiff's Complaint for want of knowledge or information sufficient to form a belief as to the
truth thereof and puts Plaintiff upon strict proof of the same.

27.

This Defendant denies the allegations contained within Paragraph 27 of Plaintiffs
Complaint.

28.

This Defendant denies the allegations contained within Paragraph 28 of Plaintiff's
Complaint.

29.

This Defendant can neither admit nor deny the allegations contained within Paragraph 29
of Plaintiff’s Complaint for want of knowledge or information sufficient to form a belief as to the
truth thereof and puts Plaintiff upon strict proof of the same.

30.

This Defendant denies the allegations contained within Paragraph 30 of Plaintiff's

Complaint.
31.
This Defendant denies the allegations contained within Paragraph 31 of Plaintiff's

Complaint.

{Firm/297/00062/PLEADING/02647582.DOCX } -9-
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 96 of 103

32.
This Defendant denies the allegations contained within Paragraph 32 of Plaintiff's
Complaint.
33.
This Defendant denies the allegations contained within Paragraph 33 of Plaintiff's
Complaint.
34.
This Defendant denies the allegations contained within Paragraph 34 of Plaintiff's
Complaint.
35,
This Defendant denies the allegations contained within Paragraph 35 of Plaintiff's
Complaint, and all of its subparts.
36.
This Defendant denies the allegations contained within Paragraph 36 of Plaintiffs
Complaint.
37.
This Defendant denies the allegations contained within Paragraph 37 of Plaintiff's
Complaint.
38.
This Defendant denies that Plaintiff is entitled to the relief requested in the “Wherefore”

paragraph of Plaintiff's Complaint.

{Firm/297/00062/PLEADING/02647582.DOCX } -10-
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 97 of 103

TWENTY-FIRST DEFENSE
This Defendant denies any remaining allegations contained in Plaintiff's Complaint not
previously responded to.
WHEREFORE, having fully answered, purported Defendant CHEROKEE INSURANCE
COMPANY prays that it be discharged without costs.
A TRIAL BY JURY OF TWELVE IS DEMANDED.
This 31st day of July, 2020.

CRUSER, MITCHELL, NOVITZ,
my GASTON & ZIMET, LLP

 

 

 

eS

JASON G. WYRICK >

Georgia Bar No. 143112

CANDICE R. BRYANT

Georgia Bar No. 807404
Meridian II, Suite 2000 J. ROBB CRUSER
275 Scientific Drive Georgia Bar No. 199480
Peachtree Comers, GA 30092 Attorneys for Defendants Pemberton Truck Lines,
(404) 881-2622 Inc. and Defendant Mark A. Lucas and
(404) 881-2630 — Facsimile Purported Cherokee Insurance Company

jwyrick@cmlawfirm.com
cbryant@cmlawfirm.com

reruser@cmlawfirm.com

 

{Firm/297/00062/PLEADING/02647582.DOCX } -ll-
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 98 of 103

IN THE STATE COURT OF COBB COUNTY

STATE OF GEORGIA
MILOS LALIC, §
§
Plaintiff, §
§ CIVIL ACTION
vs. §
§ FILE NO. 20-A-2115
PEMBERTON TRUCK LINES, INC., §
MARK A. LUCAS, and CHEROKEE §
INSURANCE COMPANY, §
§
Defendants. §
§

 

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that I have this day electronically filed the within and foregoing
PURPORTED DEFENDANT CHEROKEE INSURANCE COMPANY’S ANSWER AND
AFFIRMATIVE DEFENSES BY SPECIAL APPEARANCE TO PLAINTIFF’S
COMPLAINT with the Clerk of Court using the PeachCourt system and will send e-mail
notification of such filing to the following counsel of record:

A. Joel Williams, Esq.
B. Chase Elleby, Esq.
Williams | Elleby
3450 Acworth Due West Road, Suite 610

Kennesaw, GA 30144
Counsel for Plaintiff

This 31st day of July, 2020.

CRUSER, MITCHELL, NOVITZ,
SANCHE® GASTON & ZIMET, LLP

LS
SSS
JASON G. WYRICK >
Georgia Bar No. 143112
CANDICE R. BRYANT
Georgia Bar No. 807404

 

Meridian II, Suite 2000 J. ROBB CRUSER

275 Scientific Drive Georgia Bar No. 199480

Peachtree Corners, GA 30092 Attorneys for Defendants Pemberton Truck Lines,
(404) 881-2622 Inc. and Defendant Mark A. Lucas and

(404) 881-2630 — Facsimile Purported Cherokee Insurance Company

{Firm/297/00062/PLEADING/02647582.DOCX }
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 99 of 103
#2 EFILED IN OFFICE
CLERK OF STATE COURT
COBB COUNTY, GEORGIA

20-A-2115
IN THE STATE COURT OF COBB COUNTY
STATE OF GEORGIA JUL 31, 2020 10:43 AM

drut, J Can

Angie T. Davis, Clerk of State Court
abb County, Georgia

MILOS LALIC,

Plaintiff,
CIVIL ACTION
vs.
FILE NO. 20-A-2115
PEMBERTON TRUCK LINES, INC.,
MARK A. LUCAS, and CHEROKEE
INSURANCE COMPANY,

Defendants.

Cr LP GR LL) LP LI Lf LH MH M2 LP

 

DEFENDANTS PEMBERTON TRUCK LINES, INC. AND MARK A. LUCAS
AND PURPORTED DEFENDANT CHEROKEE INSURANCE COMPANY’S
DEMAND FOR TRIAL BY A JURY OF TWELVE PERSONS
COME NOW PEMBERTON TRUCK LINES, INC. and MARK A. LUCAS,
Defendants in the above-styled civil action, and, CHEROKEE INSURANCE COMPANY
purported Defendant in the above-styled civil action, appearing specially and without waiving,
but specifically reserving all defenses arising from jurisdiction, service and process, and file this
Demand for Trial by a Jury of Twelve Persons pursuant to O.C.G.A. § 15-12-122(a)(2), which
states as follows:
In all civil actions in the state courts in which the claim for damages is greater
than $25,000.00, either party may demand in writing prior to the commencement
of the trial term that the case be tried by a jury of 12. If such a demand is made,
the judge shall follow the procedures for superior courts of sub-section (b) of this
Code section.
See also O.C.G.A. § 15-12-123(a)(2) which reads as follows:
In all civil actions in the state courts in which a jury of 12 is demanded, the judge
shall follow the procedures for superior courts of sub-section (b) of this Code

section.

WHEREFORE, demand is made for trial of this case by a jury of 12 as provided by law.

{Firm/297/00062/PLEADING/02648060.DOCX }
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 100 of 103

This 31st day of July, 2020.

CRUSER, MITCHELL, NOVITZ,
ee. GASTON & ZIMET, LLP

po SS =
ee
JASON G. WYRICK >
Georgia Bar No. 143112
CANDICE R. BRYANT
Georgia Bar No. 807404

 

Meridian II, Suite 2000 J. ROBB CRUSER

275 Scientific Drive Georgia Bar No. 199480

Peachtree Comers, GA 30092 Attorneys for Defendants Pemberton Truck Lines,
(404) 881-2622 Inc. and Mark A. Lucas and

(404) 881-2630 — Facsimile Purported Defendant Cherokee Insurance Company

jwyrick@cmlawfirm.com
cbryant@cmlawfirm.com
rcruser@cmlawfirm.com

{Firm/297/00062/PLEADING/02648060.DOCX } -2-
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 101 of 103

IN THE STATE COURT OF COBB COUNTY

STATE OF GEORGIA
MILOS LALIC, §
§
Plaintiff, §
§ CIVIL ACTION
vs. §
§ FILE NO. 20-A-2115
PEMBERTON TRUCK LINES, INC., §
MARK A. LUCAS, and CHEROKEE §
INSURANCE COMPANY, §
§
Defendants. §
§

 

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that I have this day electronically filed the within and foregoing
DEFENDANTS PEMBERTON TRUCK LINES, INC. AND MARK A. LUCAS AND
PURPORTED DEFENDANT CHEROKEE INSURANCE COMPANY’S DEMAND FOR
TRIAL BY A JURY OF TWELVE PERSONS with the Clerk of Court using the PeachCourt
system and will send e-mail notification of such filing to the following counsel of record:

A. Joel Williams, Esq.
B. Chase Elleby, Esq.
Williams | Elleby
3450 Acworth Due West Road, Suite 610

Kennesaw, GA 30144
Counsel for Plaintiff

This 31st day of July, 2020.

Meridian II, Suite 2000

275 Scientific Drive
Peachtree Corners, GA 30092
(404) 881-2622

(404) 881-2630 — Facsimile

{Firm/297/00062/PLEADING/02648060.DOCX }

CRUSER, MITCHELL, NOVITZ,
“Nene GASTON & ZIMET, LLP

 

 

JASON G. WYRICK>

Georgia Bar No. 143112

CANDICE R. BRYANT

Georgia Bar No. 807404

J. ROBB CRUSER

Georgia Bar No. 199480

Attorneys for Defendants Pemberton Truck Lines,
Inc. and Mark A. Lucas and

Purported Defendant Cherokee Insurance Company
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 102 of 103
a= EFILED IN OFFICE

CLERK OF STATE COURT
COBB COUNTY, GEORGIA

20-A-2115
IN THE STATE COURT OF COBB COUNTY
STATE OF GEORGIA JUL 31, 2020 10:43 AM
Yl wi Clerk of State Court
Cobb County, Georgia

MILOS LALIC,

Plaintiff,
CIVIL ACTION
vs.
FILE NO. 20-A-2115
PEMBERTON TRUCK LINES, INC.,
MARK A. LUCAS, and CHEROKEE
INSURANCE COMPANY,

Defendants.

Cr LP GP LA Lr LP LI G2 GH? LH Lr LP

 

CERTIFICATE OF SERVICE OF DISCOVERY
I hereby certify that I have this day served all counsel of record in this action with a copy

of the following:

F DEFENDANT PEMBERTON TRUCK LINES, INC.’S RESPONSES AND
OBJECTIONS TO PLAINTIFF’S REQUEST FOR ADMISSIONS TO
DEFENDANTS;

2. DEFENDANT MARK A. LUCAS’ RESPONSES AND OBJECTIONS TO
PLAINTIFF’S REQUEST FOR ADMISSIONS TO DEFENDANTS;

3. PURPORTED DEFENDANT CHEROKEE INSURANCE COMPANY’S
RESPONSES AND OBJECTIONS TO PLAINTIFF’S REQUEST FOR
ADMISSIONS TO DEFENDANTS

by depositing a true and correct copy of the foregoing in the U.S. Mail, proper postage prepaid,
to:

A. Joel Williams, Esq.

B. Chase Elleby, Esq.

Williams | Elleby
3450 Acworth Due West Road, Suite 610
Kennesaw, GA 30144
I FURTHER CERTIFY that in accordance with O.C.G.A. § 9-11-29.1(a), Filing of

Discovery Materials, the undersigned is responsible for service of the above document and

{Firm/297/00062/DISC/02663057.DOCX }
Case 1:20-cv-03188-LMM Document 1-1 Filed 07/31/20 Page 103 of 103

acknowledges that he/she is in possession of the original of the foregoing and the custodian

thereof, the same to be held in accordance with the foregoing statute.

This 31% day of July, 2020.

Meridian II, Suite 2000

275 Scientific Drive
Peachtree Comers, GA 30092
(404) 881-2622

(404) 881-2630 — Facsimile

jwyrick@cmlawfirm.com
cbryant@cmlawfirm.com
reruser(@cmlawfirm.com

{Firm/297/00062/DISC/02663057.DOCX }

CRUSER, MITCHELL, NOVITZ,
SANCHEZ, ere & ZIMET, LLP

ae

JASON G.WYRICK =>

Georgia Bar No. 143112

CANDICE R. BRYANT

Georgia Bar No. 807404

J. ROBB CRUSER

Georgia Bar No. 199480

Attorneys for Defendants Pemberton Truck Lines,
Inc. and Defendant Mark A. Lucas and
Purported Cherokee Insurance Company

 
